 



EXHIBIT 10(o)
LOAN AGREEMENT DATED DECEMBER 22, 2005 BETWEEN INCO LIMITED AND A GROUP OF BANKS
AND FINANCIAL INSTITUTIONS, INCLUDING MORGAN STANLEY SENIOR FUNDING (NOVA
SCOTIA) CO., RBC CAPITAL MARKETS, GOLDMAN SACHS CANADA CREDIT PARTNERS CO. AND
THE BANK OF NOVA SCOTIA, AS LEAD ARRANGERS, AND MORGAN STANLEY SENIOR FUNDING
(NOVA SCOTIA) CO. AND RBC CAPITAL MARKETS, AS JOINT BOOK RUNNING MANAGERS,
PROVIDING THE COMPANY WITH LOAN FACILITIES IN CONNECTION WITH THE ACQUISITION OF
FALCONBRIDGE, TOGETHER WITH AMENDMENTS DATED JANUARY 31, 2006 AND FEBRUARY 20,
2006, PORTIONS OF WHICH HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------



 



 

Execution Copy
US$* LOAN AGREEMENT
among
INCO LIMITED
as Borrower
-and-
MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO. and
RBC CAPITAL MARKETS
as Joint Book Running Managers
- and —
MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO.,
RBC CAPITAL MARKETS,
GOLDMAN SACHS CANADA CREDIT PARTNERS CO. and
THE BANK OF NOVA SCOTIA
As Lead Arrangers
- and -
MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO.,
ROYAL BANK OF CANADA,
GOLDMAN SACHS CANADA CREDIT PARTNERS CO.,
THE BANK OF NOVA SCOTIA and
THE BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders
-and-
ROYAL BANK OF CANADA
as Administrative Agent
-and-
MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO.
as Syndication Agent
-and-
GOLDMAN SACHS CANADA CREDIT PARTNERS CO. and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents
DATED AS OF DECEMBER 22, 2005





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1                 DEFINITIONS     1
 
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Determination of Ratios and Percentages     14  
 
  Section 1.03   Payment on Day Other than Business Day     14  
 
  Section 1.04   References to Time     14  
 
  Section 1.05   Currency     14  
 
                ARTICLE 2                 AMOUNTS AND TERMS OF THE LOAN
FACILITIES     15  
 
  Section 2.01   Establishment of Term Loan Facility     15  
 
  Section 2.02   Establishment of Bridge Loan Facility     15  
 
  Section 2.03   Types, Availability, Amounts, and Purposes of Advances     15  
 
  Section 2.04   Computations of Interest and Fees     16  
 
  Section 2.05   Making the Advances     16  
 
  Section 2.06   Currency     17  
 
  Section 2.07   Interest Rate/Applicable Margins     18  
 
  Section 2.08   Optional Reduction or Termination of the Total Commitment    
21  
 
  Section 2.09   Mandatory Prepayments and Reductions     22  
 
  Section 2.10   No Reborrowing; Repayment     24  
 
  Section 2.11   Increased Costs; Capital Adequacy; Illegality     24  
 
  Section 2.12   Payments     26  
 
  Section 2.13   Evidence of Debt     28  
 
  Section 2.14   Commitment Fee     29  
 
                ARTICLE 3                 CONDITIONS OF LENDING/BORROWING     30
 
 
  Section 3.01   Deliveries for Effective Date     30  
 
  Section 3.02   Conditions Precedent to the Initial Advance     31  
 
  Section 3.03   Conditions Precedent to the Subsequent Advances     32  
 
  Section 3.04   Income Tax Act (Canada) Certificate of Bridge Loan Lenders    
32  
 
                ARTICLE 4                 REPRESENTATIONS AND WARRANTIES     32
 
 
  Section 4.01   Representations and Warranties of Inco     32  
 
                ARTICLE 5                 COVENANTS OF THE BORROWERS     35  
 
  Section 5.01   General     35  
 
  Section 5.02   Affirmative Covenants     36  
 
  Section 5.03   Financial Reporting     37  
 
  Section 5.04   Negative Covenants     38  
 
  Section 5.05   Transaction Covenants     42  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   ARTICLE 6                 SUBSIDIARY
BORROWERS     43  
 
  Section 6.01   Pari Passu Obligations     43  
 
  Section 6.02   Inco Guarantee     43  
 
  Section 6.03   Designation of Subsidiary Borrowers     43  
 
                ARTICLE 7                 EVENTS OF DEFAULT     44  
 
  Section 7.01   Events of Default     44  
 
  Section 7.02   Subsidiary Borrower Events of Default     47  
 
                ARTICLE 8                 THE ADMINISTRATIVE AGENT AND THE
LENDERS     48  
 
  Section 8.01   Authorization and Action     48  
 
  Section 8.02   No Liability     49  
 
  Section 8.03   Accommodations by Administrative Agent     49  
 
  Section 8.04   Holding of Security; Sharing of Payments, etc     50  
 
  Section 8.05   Lender Credit Decisions     50  
 
  Section 8.06   Indemnification     50  
 
  Section 8.07   Liability of the Lenders     51  
 
  Section 8.08   Successor Administrative Agent     51  
 
  Section 8.09   Reliance Upon Administrative Agent     51  
 
  Section 8.10   Confidentiality     52  
 
                ARTICLE 9                 MISCELLANEOUS     53  
 
  Section 9.01   Amendments, etc.     53  
 
  Section 9.02   Notices, etc.     53  
 
  Section 9.03   No Waiver; Remedies     54  
 
  Section 9.04   Accounting Terms     54  
 
  Section 9.05   Costs and Expenses     54  
 
  Section 9.06   Judgment Currency     55  
 
  Section 9.07   Descriptive Headings     56  
 
  Section 9.08   Severability     56  
 
  Section 9.09   Survival     56  
 
  Section 9.10   Binding Effect; Governing Law     56  
 
  Section 9.11   Assignments and Participations     56  
 
  Section 9.12   Counterparts     60  
 
  Section 9.13   Entire Agreement     60  
 
                SCHEDULES            
 
                Schedule A   Commitments of Lenders         Schedule B   Form of
Assignment and Acceptance        

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page Schedule C   Form of Drawing Notice    
Schedule D   Form of Conversion Notice     Schedule E   Form of Rollover Notice
    Schedule F   Conditions to Tender Offer     Schedule G   Form of Certificate
of Lenders     Schedule H   Restricted Subsidiaries     Schedule I   Form of
Opinion of Borrowers’ Counsel     Schedule J   Form of Opinion of Inco In-house
Counsel     Schedule K   Form of Opinion of Ogilvy Renault LLP     Schedule L  
Form of Opinion of Borrowers’ Counsel — Subsidiary Borrower     Schedule M  
Form of Opinion of Inco In-house Counsel — Subsidiary Borrower     Schedule N  
Form of Opinion of Borrowers’ Counsel — Inco Guarantee     Schedule O   Form of
Opinion of Inco In-house Counsel — Inco Guarantee     Schedule P   Form of Inco
Guarantee     Schedule Q   Documents to be Delivered     Schedule R   Form of
Supplement    

 

*   Indicates information omitted on the basis of a confidential treatment
request pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, which has
been filed separately with the Securities and Exchange Commission.

-iii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of December 22, 2005
INCO LIMITED, a corporation organized and existing under the laws of Canada, and
those Subsidiary Borrowers designated from time to time hereunder, as Borrowers,
ROYAL BANK OF CANADA, as Administrative Agent, and MORGAN STANLEY SENIOR FUNDING
(NOVA SCOTIA) CO., ROYAL BANK OF CANADA, GOLDMAN SACHS CANADA CREDIT PARTNERS
CO., THE BANK OF NOVA SCOTIA and the other banks and other financial
institutions which are or become party hereto as Lenders, agree as follows:
ARTICLE 1
DEFINITIONS
    Section 1.01 Definitions
The terms defined in this Section 1.01 for all purposes of this Agreement shall
have the respective meanings specified below (such meanings to be equally
applicable to both the singular and plural forms of the terms defined except as
the context shall otherwise require):
          “1934 Act” means the U.S. Securities Exchange Act of 1934, as amended.
          “Accumulated Funding Deficiency” means an accumulated funding
deficiency as defined in Section 302 of ERISA.
          “Acquired Entity” shall mean Diamond Field Resources Inc., and
Voisey’s Bay Nickel Company Limited, together with any Person all or a portion
of whose stock or assets shall have been acquired by Inco or by any consolidated
Subsidiary of Inco after March 31, 2000, and/or any of their respective rights,
property or assets.
          “Administrative Agent” shall mean Royal Bank of Canada, in its
capacity as administrative agent, or its permitted successors and assigns in
such capacity.
          “Advance” shall mean an advance by a Lender to a Borrower under the
Bridge Loan Facility or the Term Loan Facility, as applicable, and refers to a
Canadian Prime Rate Advance, a USBR Advance, or a LIBOR Advance (each of which
shall be a “Type” of Advance).
          “Affiliate” shall mean any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, another Person.
          “Agent’s Account” shall mean any of the accounts of the Administrative
Agent of which the Borrowers and the Lenders are, from time to time, notified by
the Administrative Agent for purposes of transactions under this Agreement.
          “Agreement” shall mean this credit agreement together with all
schedules hereto as amended, supplemented, restated, or replaced from time to
time.
          “Applicable Commitment Fee Rate” shall have the meaning attributed
thereto in Section 2.14(c).



--------------------------------------------------------------------------------



 



 

-2-
          “Assignment and Acceptance” shall mean the form of assignment and
acceptance agreement substantially in the form of Schedule B to be executed by
an assignee pursuant to the provisions of Section 9.11.
          “Attributable Debt” shall mean as to any particular lease under which
any Person is at the time liable as lessee, and at any date as of which the
amount thereof is to be determined, the total net amount of rent required to be
paid by such Person under such lease during the remaining term thereof
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended), discounted from the respective due dates
thereof to such date at a rate per annum equivalent to the rate inherent in such
lease (as determined in good faith by such Person) compounded semi-annually. The
net amount of rent required to be paid under any such lease for any such period
shall be the aggregate amount of the rent payable by the lessee with respect to
such period after excluding amounts required to be paid on account of or
attributable to operating costs, maintenance and repairs, insurance, taxes,
assessments, water and other utility rates and similar charges. In the case of
any lease which is terminable by the lessee upon the payment of a penalty in an
amount which is less than the total discounted net amount of rent required to be
paid from the later of the first date upon which such lease may be so terminated
or the date of the determination of such net amount of rent, as the case may be,
such net amount shall also include the amount of such penalty, but no rent shall
be considered as required to be paid under such lease subsequent to the first
date upon which it may be so terminated.
          “BA Advance” shall mean issuance of Bankers’ Acceptance by a Borrower
which is accepted and purchased by a BA Lender as contemplated by
Section 2.03(a) bearing interest at the CDOR Rate.
          “BA Equivalent Rate” means, in respect of any interest period
applicable to a BA Equivalent Rate Advance, the lesser of (i) the average of the
rates shown on the display referred to as the “CDOR Page” (or any display
substituted therefor) on Reuters Domestic Money Service (or any successor source
from time to time) at or about 10:00 a.m. on the first day of such interest
period, for Bankers’ Acceptances with a term comparable to such interest period
as determined by the Administrative Agent plus 0.10% per annum and (ii) the
average of the bid rates (rounded upwards to the nearest 1/100th of 1%) quoted
by the Non Schedule I Reference Banks as being the discount rate of such Lender
calculated on the basis of a year of 365 days and determined in accordance with
normal market practice for an advance equivalent to a bankers’ acceptance having
a face amount comparable to the amount of such BA Equivalent Rate Advance for
the applicable interest period as of 10:00 a.m. on such day, as determined by
the Administrative Agent.
          “BA Equivalent Rate Advance” shall mean an advance by a Lender to a
Borrower under the Bridge Loan Facility or the Term Loan Facility, as
applicable, denominated in Canadian Dollars bearing interest at the BA
Equivalent Rate, as contemplated by Section 2.03(a).
          “BA Lender” shall mean any Lender that accepts and stamps Bankers’
Acceptances.
          “Bankers’ Acceptance” shall mean a depository bill, as defined in the
Depository Bills and Notes Act (Canada), in Canadian Dollars that is in the form
of a draft signed by or on behalf of a debtor and accepted by a creditor.



--------------------------------------------------------------------------------



 



-3-

          “Benefit Plan” means any plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, formal or
informal, funded or unfunded, registered or unregistered to which any Borrower
or any Restricted Subsidiary is a party or by which any Borrower or any
Restricted Subsidiary is bound or under which any Borrower or any Restricted
Subsidiary has any liability or contingent liability, relating to: (i) Canadian
Pension Plans, (ii) plans, providing for employment benefits relating to
disability or wage or benefits continuation during periods of absence from work,
and any and all employment benefits relating to hospitalization, healthcare,
medical or dental treatments or expenses, life insurance, accidental death and
dismemberment insurance, death or survivor’s benefits and supplementary
employment insurance, in each case regardless of whether such benefits are
insured or self-insured, or (iii) plans in the nature of compensation plans; in
each case with respect to any of any Borrower’s or any Restricted Subsidiary’s
employees or former employees, directors or officers, and individuals working on
contract with any Borrower or any Restricted Subsidiary relating to their
respective businesses, excluding statutory plans.
          “Bond Debt” shall mean any public or private issuance of debt
(excluding debt incurred pursuant to any * or the Loan Facilities) raised to
finance the Transactions, any repayment or refinancing of debt or redemption of
preferred shares in connection therewith, payment of fair value for Falconbridge
Common Shares acquired pursuant to any dissent or appraisal rights, and all
payments of fees, commissions, and expenses in connection therewith.
          “Borrower Obligations” has the meaning attributed thereto in
Section 2.15.
          “Borrowers” shall mean Inco and each Subsidiary Borrower designated by
Inco from time to time in accordance with the terms of this Agreement, or their
respective permitted successors and assigns, and “a Borrower” shall mean any one
of them.
          “Borrowers’ Counsel” shall mean Osler, Hoskin & Harcourt LLP, and such
other counsel as may be appointed by Inco or a Subsidiary Borrower from time to
time.
          “Borrowing” shall mean a borrowing consisting of simultaneous Advances
by each Lender of the same Type made by (i) each of the Term Loan Lenders
pursuant to Section 2.01, or (ii) each of the Bridge Loan Lenders pursuant to
Section 2.02, as applicable.
          “Bridge Loan Advance” shall mean a Borrowing under the Bridge Loan
Facility.
          “Bridge Loan Commitment” shall mean, for any Lender, such Lender’s
Commitment in respect of the Bridge Loan Facility.
          “Bridge Loan Facility” shall mean the committed non-revolving US$*
bridge loan facility established in Section 2.02 on the terms and conditions set
forth in ARTICLE 2.
          “Bridge Loan Facility Commitment Fee” shall have the meaning
attributed thereto in Section 2.14(b).
          “Bridge Loan Lender” shall mean any Lender having a Bridge Loan
Commitment.
          “Bridge Loan Mandatory Prepayment Amount” shall have the meaning
attributed thereto in Section 2.09(a).



--------------------------------------------------------------------------------



 



-4-

          “Bridge Loan Mandatory Reinvestment Amount” shall have the meaning
attributed thereto in Section 2.09(a).
          “Business Day” shall mean a day other than a Saturday or Sunday or a
day on which banks in Toronto or in New York City are authorized or required to
be closed and which, in the case of LIBOR Advances, is also a day on which banks
are open for business in London, England.
          “Canadian Dollars” or “CD$” shall mean the lawful currency of Canada.
          “Canadian Pension Plan” means a “pension plan” or “plan” which is
subject to the funding requirements of the Pension Benefits Act (Ontario) or
applicable pension benefits legislation in any other Canadian jurisdiction and
is applicable to employees or former employees of any Borrower or any Restricted
Subsidiary resident in Canada.
          “Canadian Prime Rate Advance” shall mean an Advance in Canadian
Dollars bearing interest at Canadian Prime Rate.
          “Canadian Prime Rate” shall mean, at any time, the rate of interest
per annum equal to the greater of (i) the lending rate which the principal
office of the Administrative Agent quotes, publishes and refers to as its “prime
rate” and which is its reference rate of interest for commercial loans in
Canadian Dollars made by it in Canada, adjusted automatically with each change
in such rates, and (ii) an interest rate equal to the sum of (x) the CDOR Rate,
and (y) 1% per annum.
          “Capital Adequacy Requirement” shall have the meaning attributed
thereto in Section 2.11(a).
          “CDOR Rate” shall mean, on any date, with respect to:

  (i)   a Canadian Prime Rate Advance, the average of the rates shown on the
display referred to as the “CDOR Page” (or any display substituted therefor) on
Reuters Domestic Money Service (or any successor source from time to time) with
respect to the banks and other financial institutions named in such display at
or about 10:00 a.m. on such date for Bankers’ Acceptances having a term of
thirty (30) days, or if such day is not a Business Day, then on the immediately
succeeding Business Day; provided, however, that if such rates are not
available, then the CDOR Rate with respect to Canadian Prime Rate Advances for
any day shall be calculated as the average of the bid rates (rounded upwards to
the nearest 1/100th of 1%) quoted by each of the Schedule I Reference Banks for
its own Bankers’ Acceptances for the applicable period as of 10:00 a.m. on such
day, as determined by the Administrative Agent.; and     (ii)   any Bankers’
Acceptance, the average of the rates shown on the display referred to as the
“CDOR Page” (or any display substituted therefor) on Reuters Domestic Money
Service (or any successor source from time to time) with respect to the banks
and other



--------------------------------------------------------------------------------



 



-5-

      financial institutions named in such display at or about 10:00 a.m. on
such day for bankers’ acceptances having an identical maturity date to the
maturity date of such Bankers’ Acceptance as determined by the Administrative
Agent, or if such day is not a Business Day, then on the immediately succeeding
Business Day; provided, however, that if such rates are not available, then the
CDOR Rate with respect to any Bankers’ Acceptance for any day shall be
calculated as the average of the bid rates (rounded upwards to the nearest
1/100th of 1%) quoted by each of the Schedule I Reference Banks for its own
bankers’ acceptances for the applicable period as of 10:00 a.m. on such day, as
determined by the Administrative Agent.

          “Change of Control” shall be deemed to have occurred at such time as:

  (i)   any person or group (as such terms are used in Section 13(d) or Section
14(d) of the 1934 Act), other than Inco or any Subsidiary of Inco or their
Affiliates (or their legal representatives) or any employee benefit plan of Inco
or any Subsidiary of Inco files or is required to file a Schedule 13D or
Schedule TO (or any successor schedule form, or report under the 1934 Act)
disclosing that such person has become the beneficial owner (as the term
“beneficial owner” is used in Rule 13d-3 under the 1934 Act) of more than 50% of
the total number of votes attached to all voting securities of Inco then
outstanding.     (ii)   any offeror (as the term “offeror” is defined in
Section 89(1) of the OSA for the purpose of Section 101 of the OSA, or any
successor provision to either of the foregoing) files or is required to file a
report with any securities commission or securities regulatory agency in Canada,
disclosing that the offeror has acquired beneficial ownership (within the
meaning of the OSA) of, or the power to exercise control or direction over, or
securities convertible into, any voting or equity shares of Inco that, together
with such offeror’s securities (as the term “offeror’s securities” is defined in
Section 89(1) of the OSA or any successor provision thereto in relation to the
voting or equity shares of Inco) would constitute voting or equity shares of
Inco representing more than 50% of the total number of votes attached to all
voting securities of Inco then outstanding;     (iii)   there is consummated any
consolidation, merger, amalgamation, statutory arrangement (involving a business
combination), amendment to articles, or similar transaction of Inco (A) in which
Inco is not the continuing or surviving corporation, or (B) pursuant to which
the common shares of Inco would be redeemed, changed, or converted into or
exchanged for cash, securities, or other property; or



--------------------------------------------------------------------------------



 



-6-



  (iv)   a majority of the members of the board of directors of Inco cease to
be, for at least 90 days, Continuing Directors;

other than (in each of the cases set out in paragraphs (i), (ii), and
(iii) above) (x) an amalgamation, consolidation, statutory arrangement
(involving a business combination), amendment to articles, merger, or similar
transaction of Inco in which the holders of the voting securities of Inco
immediately prior to the amalgamation, consolidation, statutory arrangement,
merger, or similar transaction have, directly or indirectly, more than 50% of
the voting securities of the continuing or surviving corporation immediately
after such transaction is consummated, or (y) in connection with any of the
Transactions or any Subsequent Amalgamation.
          “Circular” means the takeover bid circular dated October 24, 2005
prepared by Inco relating to the Tender Offer.
          “Commitment” shall mean, in respect of each Lender from time to time,
the maximum commitment of such Lender in respect of (i) the Bridge Loan Facility
and (ii) the Term Loan Facility, in each case as amended from time to time, as
set forth in Schedule A or in the most recent Assignment and Acceptance executed
by such Lender, less any reductions pursuant to Section 2.08 or Section 2.09.
          “Commitment Fee” shall mean the Term Loan Facility Commitment Fee or
the Bridge Loan Facility Commitment Fee, as applicable.
          “Commitment Reduction Date” shall mean the date that is 140 days next
following the date of the initial Advance under the Loan Facilities.
          “Confidential Information” means any information relating to Inco or
its Subsidiaries, the Loan Facilities, or the Loan Documents, including, without
limitation, any confidential information memoranda provided to the
Administrative Agent or the Lenders by Inco or any of its Affiliates or
advisers, in whatever form, and includes, without limitation, information given
by Morgan Stanley Senior Funding (Nova Scotia) Co., RBC, Goldman Sachs Canada
Credit Partners Co., or The Bank of Nova Scotia or any other Lender to any
potential participant in the Loan Facilities and information given orally and
any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excluding information that (i) is affirmatively disclosed by Inco or its
Affiliates through press release, posting on their websites or other act
intended to make such information widely available to the public or (ii) is
known by the recipient before the date the information is disclosed to the
recipient by Inco or any of its Affiliates or advisers or is lawfully obtained
by the recipient after that date, other than from a source which is connected
with Inco or its Affiliates and which, in either case, has not been obtained in
violation of, and is not otherwise subject to, any obligation of confidentiality
owed to Inco or any of its Subsidiaries.
          “Consolidated Indebtedness” shall mean the Debt of Inco and its
consolidated Subsidiaries.
          “Consolidated Net Tangible Assets” shall mean the aggregate amount of
assets (less applicable reserves and other properly deductible items) after
deducting therefrom (i) all current liabilities (excluding any portion thereof
constituting Funded Debt), and (ii) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles



--------------------------------------------------------------------------------



 



-7-

(except intangible assets and deferred charges in respect of an Acquired
Entity), all as set forth on or incorporated in the consolidated balance sheet
of Inco contained in the latest annual report to shareholders of Inco and
computed in accordance with GAAP.
          “Continuing Director” means, as of any date of determination, any
member of the board of directors of Inco who:

  (i)   was a member of such board of directors as at the close of business on
October 11, 2005;     (ii)   was nominated for election or elected to such board
of directors (either by a specific vote or by approval of the proxy statement
and circular of Inco in which such member is named as nominee for director,
without objection to such nomination) with the approval of at least two-thirds
of the Continuing Directors who were members of such board of directors at the
time of such nomination or election; or     (iii)   was elected or nominated as
a member of such board of directors as contemplated in Section 1.8 of the
Support Agreement or otherwise in connection with any of the Transactions;

provided, however, that no individual initially elected or nominated as a member
of such board of directors as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than such board of directors or Inco, Falconbridge, or any of their
respective Subsidiaries, shall be deemed to be a Continuing Director.
          “control” means the right, directly or indirectly, to direct or cause
the direction of the management of the affairs of a Person, whether by ownership
of capital or otherwise, and “controlling” and “controlled” each have a
corresponding meaning.
          “Conversion Notice” shall have the meaning attributed thereto in
Section 2.07(h).
          “Debt” of any Person shall mean the aggregate sum of (i) any principal
indebtedness created, issued, incurred or assumed by such Person (whether
secured or unsecured and whether or not evidenced by a promissory note or
similar instrument), which in each case is for borrowed money (including the
principal amount of any borrowing of gold, silver or any other commodity) all of
the above determined in accordance with GAAP; (ii) the capitalized portion under
lease financing transactions which, in accordance with GAAP, are recorded as
capital leases on the Person’s balance sheet; and (iii) the amount of the
Person’s obligation with respect to Guarantees.
          “Debt/Equity Ratio” shall mean the ratio of Consolidated Indebtedness
to Tangible Net Worth, calculated and rounded down to one decimal place.
          “Designated Account” shall mean an account of a Borrower of which the
Administrative Agent is notified by such Borrower from time to time for the
purposes of transactions under this Agreement.



--------------------------------------------------------------------------------



 



-8-

          “Drawing Notice” shall have the meaning attributed thereto in
Section 2.05.
          “Effective Date” shall mean the date that the conditions set forth in
Section 3.01 are satisfied.
          “Eligible Assignee” shall mean, in respect of an assignment of all or
any portion of the Bridge Loan Facility, a Person that is (i) either (x) not a
non-resident of Canada for purposes of the ITA, or (y) an authorized foreign
bank deemed to be resident in Canada for purposes of the ITA in respect of all
amounts paid or credited to such Person under or in respect of this Agreement,
and which has provided to Inco the certificate contemplated in Section 3.04, if
applicable, in each case approved in writing by the Administrative Agent and
Inco, or (ii) approved in writing by the Administrative Agent and by Inco (each
such approval not to be unreasonably withheld or delayed; provided that it is
not unreasonable for Inco to withhold its approval of an Eligible Assignee if
such approval would result in an increase in cost, expense or other payment
payable by any Borrower).
          “Environmental Law” shall mean any applicable statute, code,
ordinance, decree, rule, or regulation, as the same may be amended from time to
time, governing or pertaining to the protection or pollution of the environment
or to the generation, treatment, storage or disposal of Hazardous Substances.
          “Equivalent Amount” shall mean, on any date and with respect to the
conversion of any currency (for the purposes of this definition, the “First
Currency”) into another currency (for the purposes of this definition, the
“Other Currency”), the equivalent amount of the First Currency in the Other
Currency, after giving effect to a conversion of a specified amount of the First
Currency into the Other Currency at the Exchange Rate.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.
          “Event of Default” shall have the meaning attributed thereto in
Section 7.01.
          “Exchange Rate” shall mean, on any day, with respect to the exchange
of one currency (the "First Currency”) into another currency (for the purposes
of this definition, the “Other Currency”), (i) where the First Currency and the
Other Currency are either Canadian Dollars or U.S. Dollars, the noon spot rate
of the Bank of Canada on that day for purchases of the First Currency with the
Other Currency, or if such rate is not or has not yet been quoted on such day,
the last preceding noon spot rate of the Bank of Canada, and (b) in all other
cases, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the First
Currency with the Other Currency.



--------------------------------------------------------------------------------



 



-9-

          “Excluded Taxes” means taxes, levies, imposts, deductions, or
withholdings imposed on or measured by net income or net profits of the relevant
Lender or the Administrative Agent, capital taxes or franchise taxes, and any
branch profits taxes or any similar tax imposed by any jurisdiction on such
Lender or the Administrative Agent.
          “Existing Credit Agreements” shall mean (i) the term loan agreement
dated December 23, 2004 between Inco Limited, as borrower, The Bank of Nova
Scotia, as administrative agent, and The Bank of Nova Scotia, Royal Bank of
Canada and the banks and other financial institutions named as lenders on the
signature pages thereto, and (ii) the revolving credit facility dated May 28,
2004 among Inco Limited as borrower, Citibank, N.A., Canadian Branch and Royal
Bank of Canada as co-administrative agents, and Citibank, N.A., Canadian Branch,
Royal Bank of Canada and the banks and other financial institutions named as
lenders on the signature pages thereto, in each case, as such agreements may be
amended, supplemented, changed, or replaced from time to time.
          “Falconbridge” shall mean Falconbridge Limited, a corporation
organized and existing under the laws of Ontario, and its successors.
          “Falconbridge Common Shares” shall mean the issued and outstanding
common shares of Falconbridge, together with associated rights issued and
outstanding under the shareholder rights plan of Falconbridge, and includes any
common shares of Falconbridge that may before the Expiry Time (as defined in the
Support Agreement) become issued and outstanding upon the conversion, exercise,
or exchange of any securities of Falconbridge that are convertible into or
exchangeable or exercisable for common shares of Falconbridge.
          “Federal Funds Rate” shall mean on any day a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight United States
federal funds transactions with members of the Federal Reserve System arranged
by United States federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three United States
federal funds brokers of recognized standing selected by it.
          “First Advance Expiry Date” shall mean May 8, 2006.
          “Funded Debt”, as applied to any Person, shall mean all indebtedness
for money borrowed, created or assumed by such Person maturing after, or
renewable or extendable at the option of such Person beyond twelve months from
the date of creation thereof.
          “GAAP” shall mean such accounting principles as are generally accepted
in Canada in respect of the date or period for any computation or statement
hereunder; provided, however, that in the event that the audited financial
statements of Inco set forth in its annual report to shareholders in respect of
any fiscal year shall be prepared in accordance with generally accepted United
States accounting principles, then “GAAP” shall mean such principles for the
purpose of any computation or statement hereunder made during, or in respect of,
such fiscal year (or portion thereof).



--------------------------------------------------------------------------------



 



-10-

          “Guarantee” of any Person shall mean any direct obligation of such
Person pursuant to the terms of a written agreement whereby (i) there is no
provision of force majeure or a similar limitation on the obligations of such
Person thereunder and (ii) such Person has guaranteed, without any stated
conditions (except for a condition of non-payment by another Person), thereunder
to make payment when due of Debt (which, for purposes of this definition of
Guarantee only, the term “Debt” shall not include paragraph (iii) of the
definition of Debt) owed or incurred by another Person; provided that there
shall be excluded from the calculation of the Debt/Equity Ratio and Consolidated
Indebtedness (x) Guarantees by Inco of Debt owed or incurred by any of its
consolidated Subsidiaries and (y) Guarantees by a consolidated Subsidiary of
Inco of Debt owed or incurred by another consolidated Subsidiary of Inco.
          “Hazardous Substance” shall mean any substance which is or is deemed
to be, alone or in any combination, hazardous, toxic, radioactive, a contaminant
or pollutant or a source of contamination or pollutants under any applicable
Environmental Law.
          “Increased Cost Lender” shall have the meaning attributed thereto in
Section 2.11(d).
          “Indemnified Party” shall have the meaning attributed thereto in
Section 9.05(c).
          “Indemnitee” shall have the meaning attributed thereto in
Section 2.12(c).
          “Inco” shall mean Inco Limited or its permitted successors and
assigns.
          “Inco Guarantee” shall have the meaning attributed thereto in
Section 6.01.
          “Initial Period” shall have the meaning attributed thereto in
Section 4.01.
          “Interest Period” shall have the meaning attributed thereto in
Section 2.07(e).
          “ITA” shall mean the Income Tax Act (Canada), as amended.
          “Lead Arrangers” shall mean Morgan Stanley Senior Funding (Nova
Scotia) Co., RBC Capital Markets, Goldman Sachs Canada Credit Partners Co. and
The Bank of Nova Scotia, in their respective capacities as lead arrangers, or
their respective permitted successors and assigns in such capacities.
          “Lenders” shall mean Morgan Stanley Senior Funding (Nova Scotia) Co.,
Royal Bank of Canada, Goldman Sachs Canada Credit Partners Co., The Bank of Nova
Scotia and the other banks and other financial institutions which are or become
party hereto as lenders, or their respective permitted successors and assigns.
          “Lending Office” shall mean, with respect to any Lender, the office of
such Lender located at its address specified on the signature pages of this
Agreement or any other office of such Lender hereafter selected and notified to
Inco and the Administrative Agent from time to time by such Lender.
          “LIBOR” shall mean, with respect to the Interest Period for any LIBOR
Advance, a rate per annum expressed on the basis of a 360 day year (rounded
upwards, if necessary, to the nearest 1/16th of 1%) equal to the annual interest
rate for deposits of U.S. Dollars in an amount comparable to the amount of such
LIBOR Advance for a maturity most nearly comparable to



--------------------------------------------------------------------------------



 



-11-

such Interest Period which appears on page 3750 of the Telerate screen as of
11:00 a.m. (London time) on the second Business Day prior to the commencement of
such Interest Period; provided that if such Telerate screen is not available on
such day, then “LIBOR” shall mean, with respect to the Interest Period for any
LIBOR Advance, the average interest rate at which each Reference Bank offers
U.S. Dollar deposits in an amount comparable to the amount of such LIBOR Advance
for a maturity most nearly comparable to such Interest Period to leading banks
in the London interbank market as of 11:00 a.m. (London time) on the second
Business Day prior to the commencement of such Interest Period.
          “LIBOR Advance” shall mean an Advance in U.S. Dollars bearing interest
at LIBOR.
          “Loan Documents” shall mean this Agreement, any Supplement, the Inco
Guarantee (if any), any other agreements, documents or instruments to be
executed and delivered to the Lenders or the Administrative Agent by the
Borrowers and/or the Restricted Subsidiaries or any of them hereunder or
pursuant hereto (including any guarantees or security agreements delivered to
the Lenders or the Administrative Agent pursuant to Section 5.04(a)) and any
amendments, supplements or changes thereto or replacements thereof.
          “Loan Facilities” shall mean, collectively, the Term Loan Facility and
the Bridge Loan Facility.
          “Majority Lenders” shall mean those Lenders the aggregate amount of
whose Commitments shall be not less than 51% of the Total Commitment or, if the
Commitments have been terminated, those Lenders holding not less than 51% of the
aggregate Advances then outstanding.
          “Margin Stock” shall have the meaning attributed thereto in
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.
          “Material Adverse Change” means a material adverse change which would
reasonably be expected to result in an inability of Inco to perform the payment
obligations under this Agreement (or the Inco Guarantee, if any).
          “Material Adverse Effect” means a material adverse effect on the
financial condition or operations of Inco and its consolidated Subsidiaries,
considered as a whole, which would reasonably be expected to result in an
inability of Inco to perform the payment obligations under this Agreement (or
the Inco Guarantee, if any).
          “Maturity Date” shall mean, (i) with respect to the Bridge Loan
Facility, the date that is one (1) year next following the earlier of (A) the
last date upon which an Advance is made under the Bridge Loan Facility, and
(B) the Commitment Reduction Date; and (ii), with respect to the Term Loan
Facility, shall mean the date that is five (5) years plus one (1) day next
following the earlier of (A) the last date upon which an Advance is made under
the Term Loan Commitment, and (B) the Commitment Reduction Date.
          “Minimum Assignment Amount” shall have the meaning attributed thereto
in Section 9.11(a)(iii).



--------------------------------------------------------------------------------



 



-12-

          “Multiemployer Plan” means any U.S. Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
          “Net Proceeds” means any one or more of the following:

  (i)   with respect to any disposition or sale of assets by Inco or any of its
Wholly-Owned Subsidiaries(*), the net amount equal to the aggregate amount
received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such sale or other
disposition;     (ii)   with respect to any issuance of Sweep Debt, the net
amount equal to the aggregate amount received in cash in connection with such
issuance; and     (iii)   *;

less, in each case, the sum of (y) the reasonable fees (including, without
limitation, legal fees), commissions, and other reasonable out of pocket
expenses incurred or paid for by Inco, any of its Subsidiaries, or *, as
applicable, in connection with such disposition, sale, issuance, or receipt and
(z) taxes incurred in connection with such disposition, sale, issuance, or
receipt, whenever payable.
          *
          *
          *
          “Non Schedule I Reference Banks” shall mean, collectively, BNP Paribas
(Canada) and Sumitomo Mitsui Banking Corporation of Canada.



--------------------------------------------------------------------------------



 



-13-

          “OSA” shall mean the Securities Act (Ontario), as amended.
          “Other Taxes” means any present or future transfer, mortgage, stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies imposed by Canada, or any province or territory thereof, the United
States of America or any other jurisdiction, other than such taxes, charges or
levies that are Excluded Taxes.
          “Participating Security” shall mean any common share of Inco and any
share of any other corporation having attached thereto rights, privileges,
restrictions and conditions substantially the same as the rights, privileges,
restrictions and conditions attaching to the shares of Inco designated as its
common shares in its Restated Articles of Incorporation effective May 7, 2004 as
amended, and any security which is convertible into or exchangeable for, or
carries the right to purchase, any such common shares. In the event of any
subdivision, re-division, reduction, combination or consolidation of Inco’s
common shares, or successive subdivisions, re-divisions, reductions,
combinations or consolidations, then the references to Inco’s common shares
herein shall refer to the shares resulting from such subdivision, re-division,
reduction, combination or consolidation.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
any other form of business entity.
          “Principal Property” shall mean any (i) mineral property, or
(ii) manufacturing or processing plant, building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, in each case set out in items (i) and (ii) above whether owned as of
the date hereof or hereafter acquired or constructed by Inco or any Restricted
Subsidiary, which is located in the United States or Canada, the gross book
value (without deduction of any reserve for depreciation) of which, in each
case, on the date as of which the determination is being made is an amount which
exceeds 0.25% of Consolidated Net Tangible Assets, except any such plant,
building, structure or facility or any portion thereof (together with the land
upon which it is erected and fixtures comprising a part thereof) (i) acquired or
constructed principally for the purpose of controlling or abating atmospheric
pollutants or contaminants, or water, noise, odour or other pollution, or
(ii) which the board of directors of Inco (or any committee thereof duly
authorized to act) by resolution declares is not of material importance to the
total business conducted by Inco and its Restricted Subsidiaries considered as
one enterprise.
          “Pro Rata Share” shall mean, for any Lender, at any time, the ratio,
expressed as a percentage, of (in the case of a Bridge Loan Lender) such
Lender’s Bridge Loan Commitment to the Total Bridge Loan Commitment at such time
or (in the case of a Term Loan Lender) such Lender’s Term Loan Commitment to the
Total Term Loan Commitment at such time.
          “Rating” shall mean, as of any date, the rating maintained by a Rating
Agency of Inco’s senior unsecured indebtedness as of the close of business on
such date. In the event that one Rating Agency shall maintain a rating for Inco
(according to its ratings system) which shall differ from the rating maintained
by the other Rating Agency (according to its ratings system), the rating which
is higher shall be deemed to constitute the applicable Rating, provided that in
the event that the lower rating is more than one level below the higher rating
then the Rating



--------------------------------------------------------------------------------



 



-14-

shall be deemed to be one level higher than the lower of the two ratings. If at
any time Inco has no Rating Agency rating, such ratings will be assumed to be
</= Ba2/BB.
          “Rating Agencies” shall mean, collectively, Standard & Poor’s, a
division of The McGraw-Hill Companies, and its successors, and Moody’s Investor
Services, Inc., and its successors, and in the singular, any one of them.
          “Ratings Change” shall mean any adjustment as set forth in
Section 2.07(a) in the Rating of Inco.
          “Relevant Date” means (i) in the case of representations and
warranties made as at the Effective Date, the Effective Date, and (ii) in the
case of representations and warranties made as at the date of the applicable
Drawing Notice and on the date of the Borrowing under such Drawdown Notice, each
such date.
          “Restricted Subsidiary” shall mean (i) any Subsidiary of Inco
(A) substantially all of the property of which is located, or substantially all
of the business of which is carried on, within Canada or the United States or
its territories or possessions and (B) which owns or leases a Principal
Property, and (ii) any Subsidiary of Inco engaged primarily in the business of
owning or holding securities of Restricted Subsidiaries.
          “Rollover Notice” shall have the meaning attributed thereto in
Section 2.07(h).
          “Sale and Leaseback Transaction” shall have the meaning attributed
thereto in Section 5.04(b).
          “Schedule I Reference Banks” shall mean, collectively, Royal Bank of
Canada and The Bank of Nova Scotia.
          “Shareholders’ Equity” shall mean “Total Shareholders Equity” as set
forth in the most recent quarterly unaudited consolidated balance sheet or
annual consolidated audited financial statements of Inco, as the case may be.
          “Subsequent Amalgamation” shall mean any amalgamation subsequent to
any Compulsory Acquisition (as defined in the Support Agreement) or Subsequent
Acquisition Transaction (as defined in the Support Agreement) of Inco or any of
its Subsidiaries with Falconbridge (or any successor to Falconbridge) or any of
their respective Subsidiaries.
          “Subsidiary” of any Person shall mean (i) any corporation of which at
least a majority of the outstanding stock having voting power under ordinary
circumstances to elect a majority of the board of directors of said corporation
shall at the time be beneficially owned by such Person or by such Person and one
or more Subsidiaries of such Person or by one or more Subsidiaries of such
Person, and (ii) any partnership (including, for the avoidance of any doubt, a
limited partnership) in which such Person and/or one or more Subsidiaries of
such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%, or of which
any such Person (or a Subsidiary of such Person) is a general partner or may
exercise the powers of a general partner.



--------------------------------------------------------------------------------



 



-15-

          “Subsidiary Borrower” shall mean any Subsidiary of Inco which is
designated by Inco as a Subsidiary Borrower from time to time in accordance with
ARTICLE 6, or any permitted successors and assigns of such Subsidiary Borrower.
          “Supplement” has the meaning specified in Section 6.02(c)(i).
          “Support Agreement” shall mean the support agreement dated as of
October 10, 2005 between Inco and Falconbridge in respect of the Tender Offer,
as supplemented by two letters dated October 10, 2005 (copies of which have been
provided to Lenders’ counsel) exchanged between Inco and Falconbridge containing
certain disclosure, together with such amendments, supplements, or changes as
are approved in accordance with Section 5.05 or which do not require such
approval; provided, however, that terms defined with reference to the “Support
Agreement” refer to such support agreement as at the date hereof.
          “Sweep Debt” shall mean any public or private issuance of debt in the
private or public capital or banking markets or otherwise, other than any:

  (i)   debt of non Wholly-Owned Subsidiaries of Inco which is not guaranteed by
and does not otherwise have the benefit, directly or indirectly, of any credit
support from Inco;     (ii)   borrowings (1) under the Loan Facilities and the
Existing Credit Agreements or any credit facility entered in replacement thereof
or any revolver supplemental thereto, or (2) in the ordinary course of business
(including, without limitation, in connection with sales of receivables, letters
of credit, asset based financing, hedging, overdraft facilities, and leasing);
and     (iii)   *,

and, for greater certainty, includes Bond Debt.
          “Tangible Net Worth” of Inco and its consolidated Subsidiaries shall
mean the sum of the following, all calculated on a consolidated basis:
(i) Shareholders’ Equity, provided that preferred stock subject to retraction,
redemption or similar privileges vested with the holder of such stock shall not
be included, less (ii) the sum of intangible assets and deferred charges (except
intangible assets and deferred charges in respect of an Acquired Entity), plus
(iii) any minority interest in a Person owned by Inco or by one or more of its
consolidated Subsidiaries (as reflected in Inco’s consolidated balance sheet),
each of the above determined in accordance with GAAP.
          “Taxes” means all taxes, levies, and imposts, including deductions,
charges or withholdings on account of taxes.
          “Tender Offer” means the acquisition by way of takeover bid by Inco or
one of its Subsidiaries of up to 100% of the Falconbridge Common Shares not
currently owned by Inco, as described in the Support Agreement.
          “Term Loan Advance” shall mean a Borrowing under the Term Loan
Facility.



--------------------------------------------------------------------------------



 



-16-

          “Term Loan Commitment” shall mean, for any Lender, such Lender’s
Commitment in respect of the Term Loan Facility.
          “Term Loan Facility” shall mean the committed non-revolving US$* term
loan facility established in Section 2.01 on the terms and conditions set forth
in ARTICLE 2.
          “Term Loan Facility Commitment Fee” shall have the meaning attributed
thereto in Section 2.14(a).
          “Term Loan Lender” shall mean any Lender having a Term Loan
Commitment.
          “Term Loan Mandatory Prepayment Amount” shall have the meaning
attributed thereto in Section 2.09(b).
          “Term Loan Mandatory Reinvestment Amount” shall have the meaning
attributed thereto in Section 2.09(b).
          “Total Bridge Loan Commitment” shall mean the aggregate Bridge Loan
Commitments of all of the Lenders, as such Bridge Loan Commitments may be
amended from time to time.
          “Total Commitment” shall mean the aggregate Commitments of all the
Lenders, as such Commitments may be amended from time to time.
          “Total Term Loan Commitment” shall mean the aggregate Term Loan
Commitments of all of the Lenders, as such Term Loan Commitments may be amended
from time to time.
          “Transactions” shall mean the consummation of the Tender Offer, any
Compulsory Acquisition (as defined in the Support Agreement), any Subsequent
Acquisition Transaction (as defined in the Support Agreement), and all other
transactions and reorganizations required to acquire the Falconbridge Common
Shares.
          “Unused Bridge Loan Commitment” shall mean, with respect to any Bridge
Loan Lender at any time, such Lender’s Bridge Loan Commitment at such time minus
the sum of the aggregate principal amount of all Bridge Loan Advances made by
such Bridge Loan Lender and outstanding at such time.
          “Unused Commitments” shall mean, at any time, collectively, the Unused
Term Loan Commitments and Unused Bridge Loan Commitments as at such time.
          “Unused Term Loan Commitment” shall mean, with respect to any Term
Loan Lender at any time, such Term Loan Lender’s Commitment at such time minus
the sum of the aggregate principal amount of all Term Loan Advances made by such
Term Loan Lender and outstanding at such time.
          “USBR” shall mean, at any time, the rate of interest per annum equal
to the greater of (i) the lending rate which the principal office of the
Administrative Agent announces from time to time as the reference rate of
interest for commercial loans in U.S. Dollars made by it in Canada to its
Canadian borrowers, adjusted automatically with each change in such rates, and
(ii) an



--------------------------------------------------------------------------------



 



-17-

interest rate equal to the sum of (x) the Federal Funds Rate (expressed as a
365 day rate) and (y) 0.50% per annum.
          “USBR Advance” shall mean an Advance in U.S. Dollars bearing interest
at the USBR.
          “U.S. Dollars” or “US$” shall mean the lawful currency of the United
States of America.
          “U.S. Pension Plan” means any U.S. Plan, other than a Multiemployer
Plan.
          “U.S. Plan” means, at any time, any employee pension plan that is
covered by Title IV of ERISA or subject to the minimum funding standards of
Section 412 of the Internal Revenue Code or Section 302 of ERISA and is either
(i) maintained by Inco, any Subsidiary or any ERISA Affiliate thereof or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Inco, any Subsidiary or any ERISA Affiliate thereof is then making or accruing
an obligation to make contributions or has within the preceding six plan years
made contributions.
          “Wholly-Owned Subsidiary” means any Subsidiary all of the then
outstanding common shares of which (in the case of a Subsidiary which is a
corporation) or all of the partnership interests of which (in the case of a
Subsidiary which is a partnership), other than directors’ qualifying shares
and/or nominal amounts of common shares or partnership interests that are
required to be held by Persons (other than Inco or its Wholly-Owned
Subsidiaries, as applicable) under applicable law, are owned, directly or
indirectly, by Inco.
          “Withholding Tax Obligor” shall have the meaning attributed thereto in
Section 2.12(b).
     Section 1.02 Determination of Ratios and Percentages
For the purpose of determining the Pro Rata Share of any Lender, as well as
whether any amendment or waiver has been approved by the Majority Lenders, the
Administrative Agent shall submit to Inco and each of the Lenders a certificate
setting forth the Administrative Agent’s calculation thereof. The Administrative
Agent’s calculation of such determination shall, absent manifest error, be
conclusive and binding upon the Borrowers and the Lenders. The Lenders and the
Borrowers agree that, in consenting to provide such calculation, the
Administrative Agent is acting solely as an accommodation to all the parties and
shall incur no liability, obligation or responsibility to them or to any other
Person as a result of having so acted or consented to act.
     Section 1.03 Payment on Day Other than Business Day
Except as otherwise provided for herein, if any payment to be made under this
Agreement shall be due and payable on a day which is not a Business Day, such
instalment or payment shall be calculated to, and such instalment or payment
shall be made on, the next succeeding Business Day.
     Section 1.04 References to Time
All references to a prescribed time herein shall be construed as references to
Toronto, Canada time.



--------------------------------------------------------------------------------



 



-18-

     Section 1.05 Currency
Unless otherwise expressly stated, any reference in this Agreement to any sum of
money shall be construed as a reference to U.S. Dollars.
ARTICLE 2
AMOUNTS AND TERMS OF THE LOAN FACILITIES
     Section 2.01 Establishment of Term Loan Facility
Each Term Loan Lender severally agrees, subject to the terms and conditions of
this Agreement, to make Advances in respect of the Term Loan Facility to the
Borrowers on any Business Day in any amount not to exceed such Lender’s Unused
Term Loan Commitment on such day.
     Section 2.02 Establishment of Bridge Loan Facility
Each Bridge Loan Lender severally agrees, subject to the terms and conditions of
this Agreement, to make Advances in respect of the Bridge Loan Facility to the
Borrowers on any Business Day in any amount not to exceed such Lender’s Unused
Bridge Loan Commitment on such day.
     Section 2.03 Types, Availability, Amounts, and Purposes of Advances.

  (a)   Types of Advances. At the option of the Borrowers, the Lenders shall
make the Loan Facilities available to the Borrowers by way of (i) Canadian Prime
Rate Advances, (ii) USBR Advances, and (iii) LIBOR Advances. At the sole request
of Inco, this Agreement shall be amended (in a tax efficient manner and upon
terms acceptable to Inco and the Majority Lenders, acting reasonably), to
provide for BA Advances for Lenders named in Schedule I to the Bank Act (Canada)
and BA Equivalent Rate Advances for other Lenders.     (b)   Availability of
Advances. Subject to Section 2.09, the Advances shall be made available to the
Borrowers by the Lenders from the Effective Date until 11:59 p.m. on the
Commitment Reduction Date; provided that the Commitments and all of the Lenders’
obligations under the Loan Documents shall (unless specifically provided
otherwise in any Loan Document) terminate on the First Advance Expiry Date
unless the initial Advance under either of the Loan Facilities shall have
occurred before, or occurs on, the First Advance Expiry Date; provided, however,
that the obligations and liabilities of the Lenders contained in
Section 2.12(e), Section 8.06, Section 8.10, and Section 9.05(c) shall survive
the cancellation of the Commitments in full and the termination of this
Agreement. The whole of any Unused Commitments shall be automatically terminated
at 11:59 p.m. on the Commitment Reduction Date, with the amount of any such
reduction being implemented based upon the Pro Rata Share of each Lender.
Borrowings under the Term Loan Facility and the Bridge Loan Facility shall be
pro-rata until the whole of the Total Bridge Loan Commitment has been advanced
or the Total Bridge Loan Commitment is reduced to zero.

 



--------------------------------------------------------------------------------



 



- 19 -

  (c)   Amounts of Advances. Each Borrowing shall be in an aggregate amount of
not less than US$5,000,000 or CD$5,000,000 or an integral multiple of
US$1,000,000 or CD$1,000,000 in excess thereof (except that a lesser amount may
be drawn in order to fully utilize the Total Term Loan Commitment or the Total
Bridge Loan Commitment, as applicable), and shall consist of Advances of the
same Type made on the same day by the Lenders rateably according to their
respective Pro Rata Shares of the Term Loan Facility or the Bridge Loan
Facility, as applicable.     (d)   Purpose of Advances. Advances shall be used
to finance the Transactions and may also be used for any repayment or
refinancing of debt or redemption of preferred shares in connection with the
Transactions, for payment of fair value for Falconbridge Common Shares acquired
pursuant to any dissent or appraisal rights, and to pay fees, commissions and
expenses in connection therewith.

     Section 2.04 Computations of Interest and Fees

  (a)   Computation of Interest. All computations of interest shall be made by
the Administrative Agent taking into account the actual number of days occurring
in the period for which such interest is payable (including the first day but
excluding the last day of such period), and (i) if based on the Canadian Prime
Rate or the USBR, on the basis of a year of 365 or 366 days, as applicable; or
(ii) if based on LIBOR, on the basis of a year of 360 days. The interest rate
for USBR Advances and Canadian Prime Rate Advances shall be adjusted
automatically without notice to the Borrowers whenever there is a change in USBR
or Canadian Prime Rate, as applicable.     (b)   Computation of Fees. All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, taking into account the actual
number of days occurring in the period for which such fees are payable.     (c)
  Interest Act (Canada). For purposes of the Interest Act (Canada), whenever any
interest or fee under this Agreement is calculated using a rate based on a
number of days less than a full year, such rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by the number of days based on which such rate
is calculated. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement. The rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

     Section 2.05 Making the Advances.

  (a)   Each Borrowing shall be made upon notice (a “Drawing Notice”) being
received by the Administrative Agent substantially in the form of Schedule C
from a Borrower not later than 10:00 a.m. (and in the case of a Subsidiary
Borrower, countersigned by Inco) (x) three (3) Business Days prior to the date
(which shall be a Business Day) of a Borrowing comprised of a LIBOR Advance, or
(y) on the



--------------------------------------------------------------------------------



 



- 20 -

      date of a Borrowing (which shall be a Business Day) comprised of a USBR
Advance or a Canadian Prime Rate Advance (or such other periods as may be from
time to time be agreed; provided, that the Drawing Notice in respect of any
Borrowing comprised of a LIBOR Advance which is to occur on the first date upon
which any Advance is made under the Loan Facilities shall be effective if
received by the Administrative Agent two (2) Business Days prior to such date).
Each Drawing Notice shall set forth (i) the Type of Advance and amount thereof
in U.S. Dollars or Canadian Dollars, as applicable; (ii) the location and number
of the Designated Account; and (iii) in the case of a Borrowing comprised of
LIBOR Advances, the initial Interest Period therefor. The Administrative Agent
shall give each applicable Lender prompt notice of any Drawing Notice received
from a Borrower and of each Lender’s Pro Rata Share of any resulting Advance. On
the date of each such Borrowing, each Lender will make available to the
Administrative Agent in the Agent’s Account, in immediately available funds in
U.S. Dollars in the case of Borrowings comprised of LIBOR Advances or USBR
Advances, or in Canadian Dollars in the case of Borrowings comprised of Canadian
Prime Rate Advances, such Lender’s Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in ARTICLE 3, the Administrative Agent will make
such funds available in the Designated Account or Designated Accounts of the
relevant Borrower.     (b)   Unless the Administrative Agent shall have received
notice from a Lender prior to the time of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share of
such Borrowing (which, for certainty, shall not derogate from such Lender’s
obligation to make Advances as contemplated by Section 2.01 and/or Section 2.02
as applicable, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with Section 2.05(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent,
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of a Borrower, the higher of (A) the interest rate applicable
at the time to Advances comprising such Borrowing and (B) the cost of funds
incurred by the Administrative Agent in respect of such amount; and (ii) in the
case of such Lender, the Federal Funds Rate in the case of Advances denominated
in U.S. Dollars or (B) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in Canadian Dollars.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.



--------------------------------------------------------------------------------



 



- 21 -

  (c)   The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

     Section 2.06 Currency.

  (a)   Currency of Advances. The Loan Facilities shall, at a Borrower’s
election, be disbursed and shall be repayable in U.S. Dollars in the case of
USBR Advances and LIBOR Advances or in Canadian Dollars in the case of Canadian
Prime Rate Advances. Any Advances made in U.S. Dollars shall be disbursed and
shall be repayable in immediately available funds in U.S. Dollars and any
Advances made in Canadian Dollars shall be disbursed and shall be repayable in
immediately available funds in Canadian Dollars.     (b)   Adjustments Based
upon Currency Valuation. If the Administrative Agent shall notify the Borrowers
that, solely by reason of fluctuations in currency valuation, and after giving
effect to the conversion of all Term Loan Advances and/or Bridge Loan Advances,
as applicable, outstanding hereunder in Canadian Dollars into U.S. Dollars, the
aggregate amount of such outstanding Term Loan Advances and/or Bridge Loan
Advances exceeds the Total Term Loan Commitment and/or the Total Bridge Loan
Commitment, respectively, (the amount of such excess being hereinafter referred
to as the “Excess Amount”), by more than five percent (5%), then, subject to
Section 2.09(d), the Borrowers shall immediately prepay Advances comprising the
same Borrowing by the Excess Amount, together with any interest accrued to the
date of such prepayment on the aggregate principal amount of Advances so
prepaid; provided that if the prepayment is in Canadian Dollars, the Borrowers
shall first prepay Canadian Prime Rate Advances and if the prepayment is in U.S.
Dollars, the Borrowers shall first prepay USBR Advances and thereafter LIBOR
Advances, together with any interest accrued to the date of such prepayment on
the aggregate principal amount of Advances prepaid. Any prepayments of LIBOR
Advances shall be subject to Section 9.05(b).

     Section 2.07 Interest Rate/Applicable Margins.

  (a)   Rates. Interest rates on Advances will be based on the Rating of Inco as
determined by the Rating Agencies. Outstanding Canadian Prime Rate Advances,
USBR Advances and LIBOR Advances shall bear interest at the Canadian Prime Rate,
USBR or LIBOR respectively, plus the applicable margin set forth in the table
below until such time as a Ratings Change shall occur whereupon such interest
rate shall be adjusted pursuant to the table below in accordance with
Section 2.07(b).



--------------------------------------------------------------------------------



 



- 22 -



                                      Applicable Canadian Prime Rate Margin    
    (%)         Applicable USBR Margin (%)         under:   Applicable LIBOR
Margin (%)     Bridge Loan   Term Loan   under: Rating   Facility   Facility  
Bridge Loan Facility   Term Loan Facility
=/> A3/A-
    0       0       0.375       0.375  
= Baa1/BBB+
    0       0       0.500       0.500  
= Baa2/BBB
    0       0       0.550       0.625  
= Baa3/BBB-
    0       0       0.750       0.850  
= Ba1/BB+
    0.125       0.250       1.125       1.250  
</= Ba2/BB
    0.375       0.375       1.375       1.375  

  (b)   Rate Adjustments and Cash Adjustments. Any change in the interest rate
applicable to an Advance brought about by a Ratings Change shall take effect on
the first Business Day immediately following the date of such Ratings Change.
Inco and the Administrative Agent, acting on behalf of the Lenders, agree to
settle in cash any adjustments which may be necessary with regard to interest
payments which shall have been made prior to the receipt of notice pertaining to
such Ratings Change.     (c)   Payment Dates for USBR Advances and Canadian
Prime Rate Advances. Accrued interest for each calendar month in respect of a
USBR Advance or a Canadian Prime Rate Advance shall be payable quarterly in
arrears on the first (1st) Business Day of each fiscal quarter in respect of the
immediately preceding fiscal quarter in the currency in which such Advance was
denominated, provided that the Administrative Agent shall have given the
relevant Borrower one Business Day’s prior notice of the amount due. In the
event that the Administrative Agent fails to give such notice, such payment
shall be payable by the relevant Borrower on the next Business Day following
such Borrower’s receipt of such notice.     (d)   Payment Dates for LIBOR
Advances. Accrued interest in respect of each LIBOR Advance shall be payable in
arrears on the last day of each Interest Period for each such LIBOR Advance, or
in the case of LIBOR Advances having Interest Periods in excess of three months,
on each three (3) month anniversary of the first day of such Interest Period and
on the last day of such Interest Period; provided that the Administrative Agent
shall have given the relevant Borrower one (1) Business Day’s prior notice of
the amount due. In the event that the Administrative Agent fails to give such
notice, such payment shall be payable by the relevant Borrower on the first
(1st) Business Day next following such Borrower’s receipt of such notice.    
(e)   Interest Periods. At the time of each drawdown, conversion or rollover of
any Advance, each Borrower shall advise the Administrative Agent of the interest
rate basis (Canadian Prime Rate, USBR or LIBOR) which it elects and, if the
LIBOR basis is selected, the initial interest period therefor which shall be one
(1), two (2),



--------------------------------------------------------------------------------



 



- 23 -

      three (3), six (6) months, some other period selected by a Borrower with
the consent of the Term Loan Lenders or the Bridge Loan Lenders, as applicable
or, with respect to Advances under the Bridge Loan Facility only, one (1) week
(each such period, an “Interest Period”) to apply thereto. Interest Periods
subsequent to the initial Interest Period shall be selected for LIBOR Advances
no later than three (3) Business Days prior to the end of the then applicable
Interest Period. It is understood and agreed that a Borrower may elect a
different interest basis for any Advances outstanding at the time of such
election, provided that in the case of LIBOR Advances, such changes can only be
made on the last day of an Interest Period. If a Borrower shall fail to advise
the Administrative Agent of the interest basis or the Interest Period which it
elects, the interest basis shall be deemed to be LIBOR for LIBOR Advances and
the Interest Period shall be deemed to be one (1) month.     (f)  
Impossibility. In the event that any future requirement imposed by any
governmental and/or banking authority in Canada or the United States makes it
effectively impossible for a Lender to continue to make Advances in U.S. Dollars
based on USBR, such Lender reserves the right to convert the rate on then
outstanding balance of any Advances based on USBR to a rate based on LIBOR, all
in accordance with the provisions of this Section 2.07; provided that in such
event, if a Borrower shall so request by delivery of a notice substantially in
the form of Schedule D to the Administrative Agent, such Lender will convert the
outstanding balance of such Advances to Canadian Prime Rate Advances at the
applicable Exchange Rates.     (g)   Inability to Determine LIBOR. If on any
date on which the interest rate on a LIBOR Advance is to be determined the
Administrative Agent determines that deposits for the relevant amount, currency
and Interest Period are not being or will not be offered to it in the London
Interbank market by leading banks or if for any other reason the Administrative
Agent is unable to determine the applicable LIBOR, then the Lenders shall not be
required to make any Advances based on LIBOR and any then outstanding LIBOR
Advance shall, at the option of Inco or a Subsidiary Borrower, as applicable, on
the last day of each Interest Period then applicable to such LIBOR Advance,
either (i) be repaid forthwith, or (ii) bear interest based on USBR, in each
case without prejudice to the right of a Borrower subsequently to elect a LIBOR
Advance.     (h)   Rollover or Conversion of Advances Into Another Form of
Advance. At the option of a Borrower, any Advance may be converted or rolled
over into another Type of Advance on any Business Day, provided that: (i) such
Borrower provides the Administrative Agent with a notice substantially in the
form of Schedule D or Schedule E (a “Conversion Notice” or a “Rollover Notice”,
respectively), as applicable, not later than 10:00 a.m. (A) on the day of the
conversion or rollover in the case of a Borrowing to be comprised of a USBR
Advance, or a Canadian Prime Rate Advance, (B) three (3) Business Days prior to
the conversion or rollover in the case of a Borrowing to be comprised of a LIBOR
Advance, and (ii) in the case of a LIBOR Advance, no such conversion or rollover
may take place other than on the last day of an Interest Period.



--------------------------------------------------------------------------------



 



- 24 -

      The ability of a Borrower to convert a USBR Advance or a Canadian Prime
Rate Advance into a LIBOR Advance or rollover a LIBOR Advance is further subject
to the following: (i) no USBR Advance or Canadian Prime Rate Advance may be so
converted when any Event of Default has occurred and is continuing and the
Majority Lenders have determined in their sole discretion not to permit such a
conversion, and (ii) no LIBOR Advance may be rolled over into another LIBOR
Advance when any Event of Default has occurred and is continuing and the
Majority Lenders have determined in their sole discretion not to permit such a
rollover (in which case such Advance shall be converted at the option of the
relevant Borrower to a USBR Advance or a Canadian Prime Rate Advance at the end
of the Interest Period applicable to such LIBOR Advance).         Inco
acknowledges that, whenever an Advance is to be converted from one currency to
another, it is its sole responsibility to (i) arrange with one Lender for the
exchange rate at which the conversion of the entire amount of such Advance is to
take place and (ii) advise the Administrative Agent of such exchange rate and
the name of a contact at the Lender with whom such arrangement was made. Such
conversion of the entire amount of such Advance shall be effected by the
Administrative Agent with such Lender.         A conversion or rollover shall
not constitute a repayment or re-advance of the Advance but shall only reflect a
change in the rate or method of calculating interest on such outstanding
Advances as are the subject of a conversion or rollover.     (i)   Maximum
Return. Notwithstanding any provisions hereof, in no event shall the aggregate
“interest” (as defined in section 347 of the Criminal Code (Canada)) payable
hereunder exceed the effective annual rate of interest on the “credit advanced”
(as defined in that section) hereunder lawfully permitted by that section and,
if any payment, collection or demand pursuant to this Agreement in respect of
“interest” (as defined in that section) is determined to be contrary to the
provisions of that section, such payment, collection or demand shall be deemed
to have been made by mutual mistake of the relevant Borrower and the Lenders and
the amount of such payment or collection, to the extent of such excess, shall be
refunded to such Borrower. For the purposes of this Agreement, the effective
annual rate of interest shall be determined in accordance with generally
accepted actuarial practices and principles over the relevant term.

     Section 2.08 Optional Reduction or Termination of the Total Commitment

  (a)   Optional Prepayments. A Borrower may, without penalty or similar fee,
payment or assessment (except as set out in Section 9.05(b)), from time to time,
prepay the outstanding amount of Advances comprising a Borrowing in whole or in
part (in a minimum amount of US$1,000,000 or CD$1,000,000, as applicable, and
additional integral multiples thereof, or such other amount for the purposes of
repaying the entire amount of outstanding Advances, as the case may be) with
accrued interest to, but not including, the date of such prepayment on the
amount prepaid; provided that (i) such Borrower shall be required to provide not
less than one (1) Business Day’s prior notice to the Administrative Agent with
regard to any such intended prepayments of any USBR Advances or Canadian Prime
Rate Advances, and (ii) such Borrower shall be required to provide not less than
three (3) Business Days’ prior notice to the Administrative Agent with regard to



--------------------------------------------------------------------------------



 



- 25 -

      any intended prepayments of LIBOR Advances. Such prepayment shall
permanently reduce the Total Term Loan Commitment or the Total Bridge Loan
Commitment, at the option of such Borrower, and be allocated based on the Pro
Rata Share of the relevant Loan Facility of each Lender.     (b)   Optional
Reduction of Total Commitment. Inco may, upon at least three (3) Business Days’
prior irrevocable notice to the Administrative Agent and the Lenders, entirely
terminate or permanently reduce the then Unused Term Loan Commitments and Unused
Bridge Loan Commitments without penalty or similar fee, payment or assessment,
provided that (i) each partial reduction shall be at least in the aggregate
amount of US$5,000,000 and increments of US$1,000,000, and (ii) any termination
or reduction shall be implemented based upon the Pro Rata Share of each Lender.

     Section 2.09 Mandatory Prepayments and Reductions

  (a)   Bridge Loan Facility. Any outstanding Bridge Loan Advances shall be
prepaid in an amount (the “Bridge Loan Mandatory Prepayment Amount”) equal to
the sum of:

  (x)   100% of the Net Proceeds received by Inco or any of its Wholly-Owned
Subsidiaries from and after October 10, 2005 from:

  (i)   the sale or other disposition outside of the ordinary course of business
of; or     (ii)   loss or destruction giving rise to insurance or condemnation
proceeds with respect to;

all or any part of the assets of Inco or any of its Wholly-Owned Subsidiaries;
excluding:

  (A)   insurance and condemnation proceeds to the extent such proceeds are
within 180 days of receipt thereof (1) reinvested or (2) allocated by the
recipient of such proceeds for future reinvestment, in which case such recipient
shall deliver to the Administrative Agent before the expiry of such 180 day
period an officer’s certificate showing, in reasonable detail, the nature and
anticipated timing of such future reinvestment, and certifying that in the
judgement of Inco, acting reasonably, such reinvestment and the nature and
timing thereof are appropriate), in a replacement property, (the amount of such
excluded insurance and



--------------------------------------------------------------------------------



 



- 26 -

      condemnation proceeds, the “Bridge Loan Mandatory Reinvestment Amount”);  
  (B)   any amount which is required to be repaid to any other lender as a
result of such sale or other disposition, loss, or destruction;     (C)   any
amount from a * or from the sale or other disposition or loss or destruction of
(1) all of the issued and outstanding shares of *, (2) all or any part of the
assets owned by any of *, Goro Nickel SAS., or PT International Nickel Indonesia
Tbk, or joint ventures, (3) marketable securities and/or equity investments in
an entity representing less than a 25% interest in such entity (other than
securities of Falconbridge) having an aggregate market value of no more than
US$150,000,000, and (4) assets having an aggregate market value of no more than
US$150,000,000; and     (D)   any amount from the sale or other disposition of
assets by Inco or any of its Wholly-Owned Subsidiaries (or any Subsidiary that,
as a result of the Compulsory Acquisition (as defined in the Support Agreement)
or Subsequent Acquisition Transaction (as defined in the Support Agreement) will
become a Wholly-Owned Subsidiary within 120 days next following the expiry of
Inco’s offer to acquire the Falconbridge Common Shares (as such expiry date may
be extended from time to time)) to Inco or any of its Wholly-Owned Subsidiaries
(or any Subsidiary that, as a result of the Compulsory Acquisition (as defined
in the Support Agreement) or Subsequent Acquisition Transaction (as defined in
the Support Agreement) will become a Wholly-Owned Subsidiary within 120 days
next following the expiry of Inco’s offer to acquire the Falconbridge Common
Shares (as such expiry deadline may be extended from time to time));

and

   (y)  100% of the Net Proceeds received by Inco or any of its Subsidiaries
from and after October 10, 2005 from any Sweep Debt,

and any Unused Bridge Loan Commitments shall be automatically and permanently
reduced by any amount by which the Bridge Loan Mandatory Prepayment Amount
exceeds the amount of Bridge Loan Advances outstanding at the time of receipt of
the Bridge Loan Mandatory Prepayment Amount. Any prepayments of outstanding
Bridge Loan Advances pursuant to this Section 2.09(a) shall permanently reduce
the Total Bridge Loan Commitment by the amount of such prepayment.



--------------------------------------------------------------------------------



 



- 27 -

  (b)   *

  (c)   Timing of Mandatory Prepayments. Subject to Section 2.09(d), prepayments
described in Section 2.09(a) and Section 2.09(b) shall be made within five
(5) Business Days of receipt of any Bridge Loan Mandatory Prepayment Amount or
Term Loan Mandatory Prepayment Amount, as applicable, and any reduction of
Commitments described in Section 2.09(a) or Section 2.09(b) shall be effective
on the date of receipt of such Bridge Loan Mandatory Prepayment Amount or Term
Loan Mandatory Prepayment Amount, as applicable. Subject to Section 2.09(d), to
the extent any Bridge Loan Mandatory Reinvestment Amount or Term Loan Mandatory
Reinvestment Amount, as applicable, is not reinvested in a replacement property
in accordance with Section 2.09(a) or Section 2.09(b), as applicable, such
Bridge Loan Mandatory Reinvestment Amount or Term Loan Mandatory Reinvestment
Amount shall be applied to the prepayment of Bridge Loan Advances or the Term
Loan Advances, as applicable, on the date that is the first Business Day
following the end of the 180 period described in Section 2.09(a) or in
Section 2.09(b) or the applicable *, as applicable, (or such longer period as
may be provided in an officer’s certificate described in Section 2.09(a)(x)(A)
or Section 2.09(b), as applicable), and the Total Bridge Loan Commitment or
Total Term Loan Commitment, as applicable, shall be automatically and
permanently reduced on such date by any amount by which (i)



--------------------------------------------------------------------------------



 



- 28 -

      the Bridge Loan Mandatory Reinvestment Amount exceeds the amount of Bridge
Loan Advances outstanding on such date, or (ii) the Term Loan Mandatory
Reinvestment Amount exceeds the amount of Term Loan Advances outstanding on such
date, as applicable.     (d)   Excess Prepayment. Notwithstanding
Section 2.06(b), Section 2.09(b) and Section 2.09(c), a Borrower will not be
required (and there shall be no obligation) to prepay more than 25% of the
original principal amount of any Term Loan Advance in respect of such Borrower
at any time prior to the date which is one day after the fifth (5th) anniversary
of the date of the final Term Loan Advance. Subject to this Section 2.09(d), if
a Borrower is required pursuant to Section 2.06(b), Section 2.09(b) or
Section 2.09(c), to prepay an amount on account of the outstanding Term Loan
Advances, such Borrower shall advise the Administrative Agent at the time of
such prepayment as to the Term Loan Advance to which such prepayment relates.  
  (e)   No Prepayment Penalties. Except as set out in Section 9.05(b), there
shall be no prepayment penalties for mandatory prepayments pursuant to this
Section 2.09.

     Section 2.10 No Reborrowing; Repayment
     Amounts prepaid under the Loan Facilities may not be reborrowed. The
Borrowers shall repay in full the unpaid principal amount of all Advances,
together with all accrued but unpaid interest and fees thereon, on the
applicable Maturity Date.
     Section 2.11 Increased Costs; Capital Adequacy; Illegality

  (a)   Increased Costs. If the introduction of, or any change in, (i) any law
or regulation or in the interpretation of any law or regulation, (ii) any
requirement for compliance by any of the Lenders with any guideline, directive
or request, whether or not having the force of law, from any central bank or
other governmental authority, including under subparagraph (i) above, or
(iii) any law, regulation, directive, guideline, request or interpretation
regarding capital adequacy (a “Capital Adequacy Requirement”), has the effect,
directly or indirectly, of (x) increasing the cost to a Lender of providing its
Commitment, including, but not limited to, the maintenance of reserves or
special deposits in connection with such Commitment; (y) reducing any amount
received or receivable by a Lender or reducing its effective return under this
Agreement, taking into account, in the case of a Capital Adequacy Requirement,
such Lender’s policies with regard to capital adequacy, other than Taxes or
Other Taxes covered by Section 2.12, Excluded Taxes, or an increase in cost or
reduction as a result of a Bridge Loan Lender (or if a partnership, any partner
thereof) being a non-resident of Canada for purposes of the ITA; or (z) causing
a Lender to make payment or to forego any return on, or calculated by reference
to, any amount received or receivable by such Lender under this Agreement which
(i) such Lender in good faith deems to be material; (ii) is not otherwise
reflected in the calculation of the rate of interest or fees applicable to
Advances made under this Agreement; and (iii) is not otherwise recoverable by
such Lenders pursuant to this Agreement, then Inco shall from time to time, upon
demand by a Lender



--------------------------------------------------------------------------------



 



- 29 -

      (with a copy to the Administrative Agent), pay to such Lenders additional
amounts sufficient to indemnify it against such increased cost or reduced rate
of return (including, without limitation, the amount of any charge imposed on
such Lender in connection with the imposition of any reserve or similar
requirement). A certificate of a Lender claiming compensation under this Section
2.11(a) and setting forth the additional amount or amounts proposed to be paid
to it hereunder and reasonably satisfactory in form and substance to Inco shall
be submitted to Inco. In determining such amounts, the Lender may use any
reasonable averaging and attribution methods.     (b)   Illegality. If, after
the date of this Agreement, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender with any request or directive (whether or not having the force of
law) of any such governmental authority, central bank or comparable agency shall
make it unlawful or impossible for such Lender to make, maintain or fund LIBOR
Advances, then such Lender forthwith shall so notify the Administrative Agent
and each of the Borrowers. Upon the giving of any such notice, the Borrowers
shall, at their option, either (i) prepay the aggregate amount of LIBOR Advances
then outstanding, with accrued and unpaid interest thereon to, but not
including, the date of prepayment or (ii) convert such then outstanding LIBOR
Advances (with accrued and unpaid interest thereon to be paid by the Borrowers)
into a USBR Advance equivalent to such aggregate amount. If it is illegal or
impossible for a Lender to make LIBOR Advances, then only other Types of
Advances shall be made hereunder.     (c)   Notice; Different Lending Office.
Each Lender will promptly notify Inco of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 2.11 or Section 2.12, and before making any claim for
payment under this Section 2.11 or Section 2.12, will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to it.     (d)   Termination of Commitment.

  (i)   In circumstances where a Lender makes a demand pursuant to the
provisions of Section 2.11(a) or Section 2.12 or provides a notice pursuant to
the provisions of Section 2.11(b), the relevant Borrower shall, at its option,
either:

  (A)   continue to pay the increased costs or additional amounts contemplated
by Section 2.11(a) or Section 2.12 or effect the prepayment or conversion
contemplated by Section 2.11(b) without further action; or     (B)   so long as
no Event of Default has occurred and is continuing, replace all or a portion of
the Commitment of



--------------------------------------------------------------------------------



 



- 30 -

      such Lenders then making demands pursuant to Section 2.11(a) or
Section 2.12 or providing notices pursuant to Section 2.11(b) (each, an
“Increased Cost Lender”) by effecting assignments thereof to one or more
Eligible Assignees pursuant to the provisions of Section 9.11(a), provided that
if less than all of the Commitments of such Lenders are so replaced, such
replacement shall be made on a rateable basis among the Increased Cost Lenders.
If a Borrower chooses to replace all or a portion of the Commitments of such
Lenders, then such Borrower shall notify the Administrative Agent and the
Increased Cost Lenders of its intention to effect such replacement and shall use
commercially reasonable efforts to effect such replacement for a period of at
least ninety (90) days after such Borrower provides such notice.

In the event that a Borrower is unable to replace all of the Commitments of the
Increased Cost Lenders, then such Borrower may, at its option, choose to prepay
all or a portion of the outstanding Advances made by the Increased Cost Lenders
and reduce the Commitment of each Increased Cost Lender by the amount of such
prepayment. In the event that less than all of the Increased Cost Lenders are to
be so prepaid, then the Advances made by such Lenders shall be prepaid and the
Commitments of such Lenders reduced on a rateable basis among the Increased Cost
Lenders. Such prepayment shall be effected by such Borrower prepaying the
principal portion of the Advances being repaid plus all accrued and unpaid
interest thereon as at the date of payment.
     Section 2.12 Payments

  (a)   The Borrowers shall make each payment hereunder and under any instrument
delivered hereunder, without counterclaim or set-off, not later than 12:00 noon
on the day when due, in freely transferable U.S. Dollars or Canadian Dollars, as
the case may be, in immediately available funds or such other funds as shall be
customary for the settlement of international banking transactions in U.S.
Dollars, in the case of LIBOR Advances and USBR Advances, or in Canadian Dollars
in the case of Canadian Prime Rate Advances. Upon the occurrence of an Event of
Default which is continuing and both before and after maturity, acceleration and
judgment, interest will accrue on overdue principal, interest, fees and other
amounts payable pursuant to this Agreement, to the extent permitted by
applicable law, at a rate which is two percent (2%) per annum in excess of the
rate of interest then otherwise payable under this Agreement and shall be
payable on demand.     (b)   Subject to Section 2.12(d), Section 2.12(e), and
Section 2.12(f), all payments by the Borrowers under this Agreement or by Inco
under the Inco Guarantee shall be made at the offices of the Administrative
Agent as notified to the Borrowers by the Administrative Agent in advance
without offset or counterclaim but net of applicable withholding Taxes (other
than Excluded Taxes), if any. If a Borrower or Inco as guarantor under the Inco
Guarantee (each, a “Withholding Tax



--------------------------------------------------------------------------------



 



- 31 -

      Obligor”) shall be so required to withhold any such Taxes from or in
respect of any amount payable in respect of the Term Loan Facility under this
Agreement or the Inco Guarantee:

  (i)   the amount payable shall be increased by such additional amount as may
be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts paid
under this Section 2.12(b)), the Lenders or Administrative Agent, as applicable,
receive a net amount equal to the full amount they would have received if no
deduction or withholding had been made;     (ii)   such Withholding Tax Obligor
shall make such required deductions or withholdings;     (iii)   such
Withholding Tax Obligor shall pay the full amount deducted or withheld to the
relevant governmental authority in accordance with and within the time required
by applicable law; and     (iv)   such Withholding Tax Obligor shall deliver to
the Lenders or Administrative Agent, as applicable, as soon as practicable after
it has made such payment to the applicable authority (A) a copy of such receipt
as issued by such governmental authority evidencing the remittance of all
amounts required to be deducted or withheld from the sum payable under this
Agreement, or (B) if such a receipt is not available from such governmental
authority, notice of the payment of such amount deducted or withheld.

In addition, the Borrowers or Inco as guarantor under the Inco Guarantee agree
to immediately pay any and all Other Taxes which arise from any payment made by
such Borrowers under this Agreement or Inco under the Inco Guarantee, or the
execution, deliver, registration of or otherwise with respect to this Agreement
or the Inco Guarantee.

  (c)   Without prejudice to Section 2.12(b), but subject to Section 2.12(d),
Section 2.12(e), and Section 2.12(f), if the Administrative Agent or any Lender
(in this Section 2.12(c) an “Indemnitee”) is required at any time (whether
before or after any Withholding Tax Obligor has discharged all of its other
obligations under this Agreement) to make any payment on account of any Taxes
(other than Excluded Taxes) or Other Taxes (including penalties and interest
payable in connection therewith) under this Agreement or the Inco Guarantee,
whether or not correctly or legally asserted, the relevant Withholding Tax
Obligor shall, within thirty (30) days of written demand of such Indemnitee,
promptly indemnify such Indemnitee against such payment or liability, together
with interest and penalties in connection with such payment or liability. In
addition, the relevant Withholding Tax Obligor shall indemnify the relevant
Indemnitee for any Taxes based on or measured by the overall net income of the
relevant Lender or the Administrative Agent imposed by any jurisdiction on or
with respect to any increased amount payable by such Withholding Tax Obligor
under this Section 2.12. An Indemnitee intending to make a claim pursuant to
this Section 2.12(c) shall notify



--------------------------------------------------------------------------------



 



- 32 -

      the relevant Borrower of the event in respect of which it believes it is
entitled to make such claim and supply reasonable supporting evidence including
a copy of the relevant portion of any written assessment, provided that any such
Indemnitee shall not be required to disclose any information required to be kept
confidential by regulation or contract.     (d)   The obligation of a
Withholding Tax Obligor to pay additional amounts pursuant to this Section 2.12
shall not apply with respect to Taxes, interest, or penalties (i) arising by
virtue of a Lender or the Administrative Agent, as applicable, having a
connection with the jurisdiction that imposes such Taxes, interest, or penalties
other than merely by the execution of this Agreement, receipt of payments in
respect of Term Loan Advances under this Agreement, the holding and disposition
of Term Loan Advances, the performance of its obligations or the enforcement of
its rights in respect of Term Loan Advances under this Agreement, (ii) arising
by virtue of a Lender or Administrative Agent, as applicable, not dealing at
arm’s length with such Withholding Tax Obligor for purposes of the ITA,
(iii) arising pursuant to Regulation 105(1) of the ITA in respect of services
rendered in Canada by a person that is a non-resident of Canada for purposes of
the ITA, or (iv) arising from a failure by the Administrative Agent or any
Lender to comply with any certification, identification, information,
documentation or other reporting requirement if compliance is required by law,
regulation, administrative practice or any applicable tax treaty as a
precondition to exemption from or a reduction in the rate of deduction or
withholding of Taxes, but only to the extent that the Administrative Agent or
Lender, as the case may be, was legally entitled to comply.     (e)   If any
Withholding Tax Obligor shall pay any additional amounts pursuant to
Section 2.12(b) or indemnity payments pursuant to Section 2.12(c) and the
Administrative Agent or any Lender at any time thereafter receives a refund of
the Taxes or a direct credit which in such Lender’s sole opinion (acting in good
faith) is attributable to such amounts paid by such Withholding Tax Obligor (any
of the foregoing being referred to as a “refund”), such Lender shall, to the
extent that it can do so without prejudice to the retention of the relevant
refund and subject to such Withholding Tax Obligor’s obligation to repay
promptly on demand by such Lender the amount to such Lender if the relevant
refund is subsequently disallowed or cancelled, reimburse such Withholding Tax
Obligor promptly after receipt of such refund by such Lender with such amount as
such Lender shall in its sole opinion but in good faith have concluded to be the
amount of the relevant refund. Nothing contained in this Agreement shall
interfere with the right of any Lender or the Administrative Agent to arrange
its Tax and other affairs in whatever manner it thinks fit. No Lender or the
Administrative Agent shall be required to disclose any confidential information
relating to the organization of its affairs.     (f)   Notwithstanding any other
provision in this Agreement to the contrary, the Borrowers shall not be required
to pay any additional amounts pursuant to Section 2.12(b) in respect of any
payments on or in respect of the Bridge Loan Facility



--------------------------------------------------------------------------------



 



- 33 -

      under this Agreement as a result of deductions or withholdings on account
of any applicable withholding tax on such payments, or to indemnify the Bridge
Loan Lenders pursuant to Section 2.12(c)), in respect of such withholding tax.  
  (g)   In addition to the provisions of Section 2.12(b), in respect of amounts
paid or credited by a Borrower under this Agreement or Inco under the Inco
Guarantee to or for the benefit of a particular Lender that is an “authorized
foreign bank” for purposes of the ITA, the obligations under this Section 2.12
to pay an additional amount shall apply where the particular Lender is liable
for Tax under Part XIII of the ITA in respect of such payment, even if the
relevant Withholding Tax Obligor is not required under the ITA to deduct or
withhold an amount in respect of Taxes on such payment and Section 2.12 shall
apply, mutatis mutandis, as if the relevant Withholding Tax Obligor was required
to withhold an amount in respect of such Taxes.

     Section 2.13 Evidence of Debt
The Administrative Agent shall open and maintain in accordance with its usual
practice books of account evidencing all Advances and all other amounts owing by
the Borrowers to the Administrative Agent and the Lenders hereunder. The
Administrative Agent shall also enter in the foregoing accounts details of every
Drawing Notice in respect of each Advance and all amounts from time to time
owing or paid by the Borrowers to the Administrative Agent for its own account
or for the account of the Lenders hereunder, the amounts of principal, interest
and fees payable from time to time hereunder and the undrawn portion of each
Lender’s Commitment available to be drawn down by the Borrowers. The information
entered in the foregoing accounts shall constitute, in the absence of manifest
error, prima facie evidence of the obligations of the Borrowers to the
Administrative Agent and the Lenders hereunder, the date the Lenders made each
Advance available to the Borrowers, and the amounts the Borrowers have paid from
time to time on account of the principal of and interest on each Advance.
     Section 2.14 Commitment Fee

  (a)   Term Loan Facility Commitment Fee. During the period from (and
including) the Effective Date to (but excluding) the earliest of (i) the Term
Loan Facility Maturity Date, (ii) the date the Total Term Loan Commitment has
been wholly advanced or has been reduced to zero, and (iii) the date that the
Unused Term Loan Commitment has been reduced to zero, Inco shall pay to the
Administrative Agent for the benefit of the Term Loan Lenders an aggregate
commitment fee in respect of the Term Loan Facility (the “Term Loan Facility
Commitment Fee”).     (b)   Bridge Loan Facility Commitment Fee. During the
period from (and including) the Effective Date to (but excluding) the earlier of
(i) the Bridge Loan Facility Maturity Date, (ii) the date the Total Bridge Loan
Commitment has been wholly advanced or has been reduced to zero, and (iii) the
date that the Unused Bridge Loan Commitment has been reduced to zero, Inco shall
pay to the Administrative Agent for the benefit of the Bridge Loan Lenders an
aggregate commitment fee in respect of the Bridge Loan Facility (the “Bridge
Loan Facility Commitment Fee”).



--------------------------------------------------------------------------------



 



- 34 -

  (c)   Payment of the Commitment Fees. Each Commitment Fee shall be based on
the Rating of Inco as determined by the Rating Agencies for the actual number of
days elapsed in the period referred to in Section 2.14(a) Section 2.14(b), as
applicable. Each Commitment Fee shall be payable at a per annum rate equal to
(x) the applicable commitment fee rate set forth on in the table below (the
“Applicable Commitment Fee Rate”) times (y) the Unused Term Loan Commitment or
the Unused Bridge Loan Commitment, as applicable, for each day of such period.

          Rating   Applicable Commitment Fee Rate (%)
=/> A3/A-
    0.085  
= Baa1/BBB+
    0.100  
= Baa2/BBB
    0.125  
= Baa3/BBB-
    0.150  
= Ba1/BB+
    0.200  
</= Ba2/BB
    0.300  

Each Commitment Fee shall be payable (i) quarterly in arrears in respect of the
immediately preceding fiscal quarter on the Business Day that is one
(1) Business Day next following the Business Day on which the Administrative
Agent shall have notified Inco of the amount due and (ii) upon maturity of, or,
if earlier, termination of the Term Loan Commitment or Bridge Loan Commitment,
as applicable (provided that the Administrative Agent shall give Inco one
(1) Business Day’s notice of the amount due failing which the applicable
Commitment Fee shall be payable by Inco on the next Business Day following
Inco’s receipt of such notice). Each Commitment Fee shall be promptly
distributed by the Administrative Agent to the Lenders based on their respective
Pro Rata Shares.

  (d)   Rate Adjustments and Cash Adjustments. Any change in the Applicable
Commitment Fee Rate brought about by a Ratings Change shall take effect on the
first Business Day immediately following the date of such Ratings Change. Inco
and the Administrative Agent, acting on behalf of the Lenders, agree to settle
in cash any adjustments which may be necessary with regard to commitment fee
payments which shall have been made prior to the receipt of notice pertaining to
such Ratings Change.

     Section 2.15 Pari Passu Obligations
The obligations of the Borrowers under this Agreement and any of the other Loan
Documents (collectively, the “Borrower Obligations”) shall be unsecured and rank
pari passu with any other senior unsecured indebtedness of the Borrowers;
provided that the Borrower Obligations



--------------------------------------------------------------------------------



 



- 35 -

shall have the benefit of any guarantees and/or security now or hereafter
provided under any of Inco’s other senior indebtedness.
ARTICLE 3
CONDITIONS OF LENDING/BORROWING
     Section 3.01 Deliveries for Effective Date
The Effective Date shall occur on the date that Inco has:

  (a)   delivered each of the following documents to the Lenders, in form and
substance satisfactory to the Administrative Agent and its counsel, acting
reasonably:

  (i)   This Agreement and the other Loan Documents listed in Part 1 of
Schedule Q, duly executed and delivered by the parties hereto and thereto.    
(ii)   Certified copies of (i) the restated articles of incorporation of Inco
under the Canada Business Corporations Act (Canada) issued by the Director under
the Canada Business Corporations Act (Canada), (ii) Inco’s By-law No. 1, and
(iii) excerpts from resolutions of the board of directors of Inco approving the
Transactions (to the extent contemplated in Part 2 of Schedule Q), this
Agreement, and each of the other Loan Documents listed in Part 1 of Schedule Q
to which Inco is a party.     (iii)   A certificate of an appropriate officer of
Inco certifying the names and true signatures of the officers of Inco duly
authorized to sign this Agreement and any other Loan Documents and the other
documents to be delivered hereunder and thereunder.     (iv)   A certificate of
an appropriate officer of Inco certifying that (i) the representations and
warranties contained in Section 4.01 are correct as at such date, except to the
extent that such representations and warranties relate to an earlier or later
date; and (ii) no event has occurred and is continuing which constitutes an
Event of Default or would constitute an Event of Default, but for the
requirement that notice be given or time elapse with respect to any applicable
grace period or both.     (v)   An opinion of each of Borrowers’ Counsel, Inco’s
in-house counsel, and Ogilvy Renault LLP (as Canadian counsel to the Lenders),
substantially in the form of Schedules I, J, and K, respectively.     (vi)   Pro
forma financial statements consisting of a pro forma consolidated balance sheet
of Inco (including Falconbridge and its Subsidiaries) as of June 30, 2005 and a
pro forma consolidated statement of earnings for the year ended 2004 and the six
month



--------------------------------------------------------------------------------



 



- 36 -

      period ended June 30, 2005 (in each case after giving effect to the Tender
Offer and the incurrence of Advances (in an aggregate principal amount
consistent with the assumptions contained in section 3 of the notes to the pro
forma financial statements provided in the Circular) hereunder, including fees,
commissions, and expenses in connection therewith), as supplemented by a pro
forma consolidated balance sheet as at September 30, 2005 and pro forma
consolidated statement of earnings for the nine-month period ended September 30,
2005 and which Inco believes to be reasonably accurate based on information
available at the time of preparation. Such pro forma financial statements will
be prepared in accordance with Rule 44-101 of the Ontario Securities Commission
Rules and GAAP and shall be consistent with the pro forma financial statements
provided in the Circular;

  (b)   delivered to the Administrative Agent such other usual and customary
agreements and documents as the Lenders may have reasonably requested relating
to Inco, its Restricted Subsidiaries and the Subsidiary Borrowers to the extent
relevant to the Transactions, together with such amendments thereto as may have
been entered into as permitted in Section 5.05 and all other available
definitive documentation related to the Transactions, all as listed in Part 2 of
Schedule Q;     (c)   delivered to the Administrative Agent all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001; and     (d)   paid all fees, costs, and expenses when
due and payable to the Administrative Agent and the Lenders under or in
connection with the Loan Documents.

     Section 3.02 Conditions Precedent to the Initial Advance
The obligations of the Lenders to make the initial Advance to the Borrowers is
subject to the conditions precedent that:

  (a)   Inco has delivered to the Administrative Agent a certificate of an
appropriate officer of Inco certifying that (i) the representations and
warranties contained in Section 4.01 are true and correct as at the date of such
Advance, except to the extent that such representations and warranties relate to
an earlier or later date; and (ii) no event has occurred and is continuing, or
would result from such Advance, which constitutes an Event of Default or would
constitute an Event of Default, but for the requirement that notice be given or
time elapse with respect to any applicable grace period or both;     (b)   Inco
has delivered to the Administrative Agent such additional usual and customary
agreements and documents as the Lenders may have reasonably requested relating
to Inco, its Restricted Subsidiaries and the Subsidiary



--------------------------------------------------------------------------------



 



- 37 -

      Borrowers to the extent relevant to the Transactions, all as listed in
Part 3 of Schedule Q;     (c)   Inco has paid all fees then due and payable to
the Administrative Agent and the Lenders under or in connection with the Loan
Documents;     (d)   all conditions precedent to the Tender Offer, as set forth
in Schedule F (or as varied or waived with the approval of the Majority Lenders
(where required under this Agreement), acting reasonably and as promptly as
practicable in the circumstances), have been satisfied; and     (e)   such
Advance, or otherwise giving effect to the request for such Advance, will not
violate any applicable law, regulation, rule, policy or order then in effect.

     Section 3.03 Conditions Precedent to the Subsequent Advances
The obligations of the Lenders to make any Advances to the Borrowers subsequent
to the initial Advance shall be subject to the conditions precedent that (i) the
representations and warranties contained in Section 4.01 are true and correct as
at the date of the applicable Drawing Notice and on the date of the Borrowing
under such Drawing Notice, except to the extent that such representations and
warranties relate to an earlier or later date, (ii) no event has occurred and is
continuing, or would result from such Advance, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse with respect to any applicable grace period or
both, and (iii) such Advance, or otherwise giving effect to the request for such
Advance, will not violate any applicable law, regulation, rule, policy or order
then in effect. Each request by a Borrower for an Advance subsequent to the
initial Advance made to such Borrower shall constitute a representation and
warranty by such Borrower as of the date of such request that the conditions
specified in this Section 3.03 have been satisfied.
     Section 3.04 Income Tax Act (Canada) Certificate of Bridge Loan Lenders
Each initial Bridge Loan Lender (other than Natexis Banques Populaires), on or
before the date of the initial Advance, and each Bridge Loan Lender which
executes an Assignment and Acceptance after the date of the initial Advance,
shall, unless an Event of Default has occurred and is continuing, deliver to
Inco a certificate of such Bridge Loan Lender in the form of Schedule G
representing and warranting either that it is not a non-resident of Canada for
purposes of the ITA, or alternatively that it is a Canadian partnership within
the meaning assigned by Section 102 of the ITA, or alternatively that it is an
authorized foreign bank deemed to be resident in Canada for purposes of the ITA
in respect of all amounts paid or credited to such Bridge Loan Lender under or
in respect of this Agreement. Each Bridge Loan Lender shall promptly notify Inco
upon any change occurring in terms of their residency status (or that of any of
their respective partners) under the ITA.



--------------------------------------------------------------------------------



 



- 38 -

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of Inco
Inco (without reference to Falconbridge or the consolidation of Falconbridge and
Falconbridge’s Subsidiaries for a period (the “Initial Period”) of 120 days next
following the acquisition by Inco or one of its Subsidiaries of 100% of the
Falconbridge Common Shares, except with respect to Section 4.01(m)), represents
and warrants as follows:

  (a)   Existence. It and each of the Subsidiary Borrowers is a corporation
continued, incorporated, or amalgamated, as applicable and validly existing
under its governing jurisdiction, and is qualified to do business in each
jurisdiction in which failure so to qualify would have a material adverse effect
on the business condition of Inco and its Subsidiaries, considered as a whole.  
  (b)   Due Execution. The execution, delivery and performance by each of Inco
and each Subsidiary Borrower of each Loan Document to which it is a party are
within its powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) its constating documents or by-laws or (ii) any
applicable law or any rule, regulation, writ or decree then in effect or any
contractual restriction binding on or affecting it or any of its properties.    
(c)   No Other Authorization. No authorization or approval (including exchange
control approval) or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the due execution,
delivery and performance by Inco or any Subsidiary Borrower of each Loan
Document to which it is a party.     (d)   Legal and Binding Agreement. This
Agreement constitutes the legal, valid and binding obligation of Inco and each
of the Subsidiary Borrowers enforceable against each of them in accordance with
its terms, and, if then in existence, the Inco Guarantee constitutes the legal,
valid and binding obligation of Inco, enforceable against it in accordance with
its terms, in each case except as may be limited by (i) bankruptcy, insolvency,
reorganization or other laws or equitable principles of general application to
or affecting the enforcement of creditors’ rights and (ii) the availability of
remedies under general equitable principles.     (e)   Financial Statements. As
at the Relevant Date, the audited consolidated balance sheet of Inco for its
fiscal year ended December 31, 2004, and the related audited consolidated
statements of earnings and retained earnings of Inco for the fiscal year then
ended, and Inco’s unaudited consolidated balance sheet for the nine months ended
September 30, 2005 and the related unaudited consolidated statements of earnings
and retained earnings of Inco for the nine-month period then ended, copies of
which have been furnished to the Lenders, fairly present the financial condition
of Inco and its consolidated Subsidiaries, considered as one enterprise, as at
December 31, 2004 and September 30, 2005, respectively, and the results of the
operations of Inco and its consolidated Subsidiaries, considered as one
enterprise, for the year ended December 31, 2004 and for the nine-month



--------------------------------------------------------------------------------



 



- 39 -

      period then ended, respectively, all in accordance with GAAP consistently
applied. As at the Relevant Date, there has been no Material Adverse Change,
except as publicly disclosed in press releases made by Inco with a national news
wire service or in public filings made by Inco with the Ontario Securities
Commission or the Securities and Exchange Commission on or prior to October 10,
2005, in the consolidated financial condition of Inco and its consolidated
Subsidiaries considered as one enterprise as shown in such financial statements.
    (f)   No Litigation. There is no pending or, to the knowledge of Inco,
threatened action or proceeding affecting Inco, any Restricted Subsidiary or any
Subsidiary Borrower before any arbitrator or court which has or would be
expected to have a Material Adverse Effect.     (g)   Compliance with Laws. To
the knowledge of Inco, the operations and properties of Inco, of any Restricted
Subsidiary and of any Subsidiary Borrower are in material compliance with all
applicable laws, including all rules, regulations, orders, and all applicable
Environmental Laws, in each jurisdiction in which failure so to comply would
have a material adverse effect on the financial condition or operations of Inco
and its consolidated Subsidiaries, considered as a whole.     (h)   No Immunity.
Neither Inco, nor any Restricted Subsidiary or Subsidiary Borrower, nor any of
its or their Principal Properties, has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the respective jurisdictions of organization of Inco, any such
Restricted Subsidiary or any such Subsidiary Borrower, as the case may be.    
(i)   No Pledges. Inco has not pledged, mortgaged or hypothecated, nor has Inco
permitted any Restricted Subsidiary or any Subsidiary Borrower to pledge,
mortgage or hypothecate, any of its assets to secure indebtedness for money
borrowed except as otherwise permitted by Section 5.04(a).     (j)   Taxes. Each
Borrower and each Restricted Subsidiary have in all material respects paid or
caused to be paid all taxes (and all interest and penalties related to the
non-payment of such taxes), if any, imposed upon any of them or their respective
Principal Properties (including all instalments with respect to the current
period), except taxes (and all interest and penalties related to the non-payment
of such taxes) that are being contested in good faith by appropriate proceedings
where adequate reserves have been established in accordance with GAAP.     (k)  
Restricted Subsidiaries. As of the Relevant Date, Inco does not have any
Restricted Subsidiaries except as set out in Schedule H.     (l)   No
Restrictions. There are no restrictions (other than statutory restrictions
imposed by applicable law) on the ability of any of Inco’s Wholly-Owned
Subsidiaries to (i) declare, make, or pay, or agree to declare, make or pay, or



--------------------------------------------------------------------------------



 



- 40 -

      permit any other direct or indirect Wholly-Owned Subsidiary to declare,
make or pay, or agree to declare, make or pay, any dividends or other
distributions on any of its or their equity securities, or (ii) pay any
indebtedness or other amounts owed to Inco or any of its Wholly-Owned
Subsidiaries, except in either case (1) as may exist prior to the Effective Time
(as defined in the Support Agreement) in respect of Falconbridge and its
Subsidiaries, or (2) any such restrictions consistent with market practice which
are agreed upon by such Subsidiary with arms’ length parties in connection with
financing infrastructure and other projects or pursuant to the terms of any
joint venture, co-ownership, shareholder, or partnership agreement governing
financing or operation of the relevant joint venture, co-ownership, or
partnership.     (m)   Information. As at the Relevant Date, all information
taken as a whole (other than financial projections) pertaining to Inco, its
Subsidiaries, and (to the best of Inco’s knowledge) Falconbridge and its
Subsidiaries, and the Transactions that has been or will be made available to
the Lenders or the Administrative Agent by or on behalf of Inco is or will be
when submitted (or as subsequently varied or supplemented), accurate and
complete in all material respects and not misleading in any material respect. As
at the Relevant Date, all financial projections (including without limitation,
the pro forma financial statements delivered to the Administrative Agent
pursuant to Section 3.01(a)(vi) made available to the Lenders or the
Administrative Agent by or on behalf of Inco) have been prepared in good faith
and based upon assumptions believed by Inco to be reasonable.     (n)   Canadian
Pension Plans and Benefit Plans. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, (i) all
Canadian Pension Plans and Benefit Plans are funded as required by applicable
law, (ii) no failure to make contributions has occurred with respect to any
Canadian Pension Plan sufficient to give rise to a lien or charge affecting any
Borrower or any Restricted Subsidiary under any applicable pension benefit laws,
and (iii) all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made to the appropriate
funding agency in accordance with all applicable laws and the terms of each
Canadian Pension Plan and Benefit Plan have been made.     (o)   U.S. Plans.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, none of Inco, its Restricted Subsidiaries, the
Subsidiary Borrowers and their respective ERISA Affiliates (i) has any
Accumulated Funding Deficiency, whether or not waived, (ii) has failed to make
any required contribution or payment to any U.S. Pension Plan, or made any
amendment to any U.S. Pension Plan, which has resulted or could reasonably be
expected to result, in the imposition of a lien or the posting of a bond or
other security under Section 302(f) of ERISA or Section 401(a)(29) of the Code,
(iii) has incurred, or is reasonably likely to incur, any liability under Title
IV of ERISA (other than a liability to the PBGC for premiums under Section 4007
of ERISA), (iv) has failed to comply with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan or is in material “default” (as
defined in



--------------------------------------------------------------------------------



 



- 41 -

      Section 4219(c)(5) of ERISA) with respect to payments to any Multiemployer
Plan) or (v) has violated any provision of ERISA.     (p)   Investment Company
Act. Neither Inco, nor any Restricted Subsidiary, nor any Subsidiary Borrower is
required to be registered as an “investment company” or is a company
“controlled” by an “investment company” or is a “principal underwriter” or
“promoter” for an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.     (q)   Margin Stock. Not more
than 25% of the assets of Inco, any Restricted Subsidiary or any Subsidiary
Borrower consists of Margin Stock. No part of the proceeds of the Advances made
to any Borrower will be used to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates, or is inconsistent with, in any material
respect, the provisions of Regulation U or other applicable margin regulations
of the Board of Governors of the Federal Reserve System.     (r)   Filings. All
material filings have been or will when required be made in respect of the
Tender Offer, the Transactions and the incurrence of Advances hereunder.     (s)
  Tender Offer. As at the Relevant Date, Inco has, or will have upon drawdown of
Advances hereunder, sufficient funds to complete the Transactions to the extent
contemplated in Part 2 of Schedule Q and any repayment or refinancing of debt or
redemption of preferred shares in connection therewith.

ARTICLE 5
COVENANTS OF THE BORROWERS
     Section 5.01 General
It is understood and agreed by the Lenders that:

  (a)   the covenants contained in Section 5.02(a), Section 5.02(b),
Section 5.02(d), Section 5.02(e), Section 5.02(f), Section 5.02(g),
Section 5.02(h), Section 5.02(i), Section 5.03, Section 5.04(c),
Section 5.04(d), Section 5.04(e), Section 5.04(f), and Section 5.04(g) are made
by Inco without reference to, or consolidation of, Falconbridge and
Falconbridge’s Subsidiaries for the Initial Period; and     (b)   the covenants
contained in Section 5.02(c), Section 5.04(a) and Section 5.04(b) are made by
Inco without reference to, or consolidation of, Falconbridge and Falconbridge’s
Subsidiaries until the earlier of:

  (i)   the first date upon which (1) Inco has acquired beneficial ownership
(within the meaning of the OSA) of, or the power to exercise control or
direction over, or securities convertible into, any voting or equity shares of
Falconbridge that would constitute voting or equity shares of Falconbridge
representing more than 50% of the total number of votes attached to all voting
securities of Falconbridge then outstanding, and (2) the board of directors of



--------------------------------------------------------------------------------



 



- 42 -

      Falconbridge has been reconstituted as contemplated in Section 1.5 of the
Support Agreement with the result that Inco designees constitute a majority of
such board in compliance with applicable law; and     (ii)   the day next
following the Initial Period.

     Section 5.02 Affirmative Covenants
So long as any Advance hereunder shall remain unpaid, or the Commitments shall
not have been terminated or cancelled in full, Inco will, subject to
Section 5.01, unless the Majority Lenders shall otherwise consent in writing:

  (a)   Compliance with Laws, etc. Comply, and cause each Restricted Subsidiary
and each Subsidiary Borrower to comply, in all material respects, with all
applicable laws, rules, regulations and orders, including but not limited to all
Environmental Law, such compliance to include, without limitation, paying when
due all taxes, assessments and governmental charges imposed upon it or any such
Restricted Subsidiary, any such Subsidiary Borrower or upon any of its Principal
Properties or those of any such Restricted Subsidiary or any such Subsidiary
Borrower, as the case may be, except to the extent contested in good faith.    
(b)   Actual Knowledge of Event of Default. If it shall have actual knowledge
that an event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse with respect to any applicable grace period or
both, promptly inform the Administrative Agent in writing of such Event of
Default or other event and the action proposed in respect thereof unless such
Event of Default or other event shall be remedied or cured before Inco is
reasonably able to so inform the Administrative Agent.     (c)   Environmental
Indemnity. In the event that the Lenders shall incur any loss, cost, (including,
without limitation, reasonable legal fees and disbursements and consulting fees
and disbursements), charge, liability or damage except for any loss, cost,
charge, liability or damage attributable to the gross negligence or wilful
misconduct of the Administrative Agent or the Lenders, resulting from the
violation by any Borrower or by any Restricted Subsidiary of any Environmental
Law, on demand by the Administrative Agent, indemnify and hold harmless the
Lenders against any such loss, cost, charge, liability or damage.     (d)  
Existence. Subject to Section 5.04(c), do or cause to be done all things
necessary to preserve and keep in full force and effect its, each Subsidiary
Borrower’s and each Restricted Subsidiary’s, corporate or partnership existence,
rights (charter and statutory) and franchises necessary in the normal conduct of
its business except where failure to do so would not, in the aggregate, have a
material adverse effect on the business, operations, property or financial
condition of Inco and its Subsidiaries considered as a whole; provided that Inco
shall not be required to preserve any such right or franchise if the board of
directors of Inco shall



--------------------------------------------------------------------------------



 



- 43 -

      determine that the preservation thereof is no longer necessary or
desirable in the conduct of the business of the Borrowers.     (e)   Maintenance
of Property. Cause (i) all properties used in the conduct of its, each
Subsidiary Borrower’s and each Restricted Subsidiary’s business to be maintained
and kept in good condition, repair and working order and supplied with all
necessary equipment; (ii) to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof; and (iii) all properties
used in the conduct of its business, the business of each Subsidiary Borrower
and the business of each Restricted Subsidiary to be operated in material
compliance with all Environmental Laws and with all policies and procedures of
Inco in respect thereof, except in each case where failure to do so would not,
in the aggregate, have a material adverse effect on the business, operations,
property or financial condition of Inco and its Subsidiaries, considered as a
whole; provided that nothing in this Section 5.02(e) shall prevent Inco from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, in the good faith judgment of Inco, necessary or desirable in
the conduct of its business.     (f)   Insurance. Maintain with financially
sound and reputable insurance companies insurance on its properties, the
properties of each Subsidiary Borrower and the properties of each Restricted
Subsidiary, in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or similar business except where the failure to do so would not, in the
aggregate, have a material adverse effect on the business, operations, property
or financial condition of Inco and its Subsidiaries, considered as a whole.    
(g)   Inspection of Property. Permit representatives of the Lenders, at their
own expense and upon reasonable notice to Inco, to visit and inspect properties
of Inco, each Subsidiary Borrower and each Restricted Subsidiary and to discuss
its affairs with knowledgeable officers of Inco, all subject to such
confidentiality obligations as Inco may reasonably request.     (h)   Use of
Proceeds. Apply, and cause each Subsidiary Borrower to apply, Advances solely to
the purposes set out in Section 2.03(d).     (i)   Existing Credit Agreements.
In the event Inco amends, adds or modifies representations, warranties,
covenants or events of default in any material respect in the Existing Credit
Agreements, Inco will, prior to the effectiveness of any such amendment,
addition or modification, offer to make a conforming amendment to this Agreement
in form and substance satisfactory to the Lenders, acting reasonably.     (j)  
Additional Documentation Relating to the Tender Offer. Deliver to the
Administrative Agent following completion of any (i) Pre-Acquisition
Reorganization (as defined in the Support Agreement), (ii) Subsequent
Acquisition Transaction (as defined in the Support Agreement), (iii) Compulsory
Acquisition (as defined in the Support Agreement), and (iv) Subsequent



--------------------------------------------------------------------------------



 



- 44 -

      Amalgamation, copies of any documents relating thereto as reasonably
requested by Administrative Agent.     (k)   Additional Regulatory
Documentation. Deliver to the Administrative Agent, as reasonably requested by
the Administrative Agent, a copy of any approval, authorization, or clearance
contemplated in Part 3 of Schedule Q following receipt thereof, or evidence of
the expiration or termination of any applicable waiting period.

     Section 5.03 Financial Reporting
So long as any Advances hereunder shall remain unpaid, or the Commitments shall
not have been terminated or cancelled in full, Inco will, subject to
Section 5.01, unless the Majority Lenders shall otherwise consent in writing:

  (a)   Reporting Requirements. Furnish to the Administrative Agent: (i) as soon
as available and in any event within 45 days after the end of each of the first
three quarters of each fiscal year of Inco, an unaudited consolidated balance
sheet of Inco as of the end of such quarter and an unaudited consolidated
statement of earnings of Inco for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, in each case
prepared in conformity with GAAP; (ii) promptly after the conclusion of each
quarter of each fiscal year of Inco, and in any event within 45 days after the
end of the first three quarters of each fiscal year and within 90 days after the
end of the fiscal year in the case of the fourth quarter, a certificate of the
chairman, chief executive officer, chief financial officer, comptroller,
treasurer or any assistant treasurer of Inco, dated as of the last day of each
such quarter, (x) setting forth Inco’s calculation of the Debt/Equity Ratio; and
(y) stating that (A) to the knowledge of such officer, during such quarter no
event occurred and was continuing which constituted an Event of Default or would
have constituted an Event of Default under this Agreement, but for the
requirement that notice be given or time elapse with respect to any applicable
grace period or both; and (B) each of the representations and warranties of Inco
contained in Section 4.01(a), (b), (c), (d), (f), (g), (h), (i), (j), (l), (n),
(o), (p), and (q) was true and correct as at the last day in such fiscal quarter
or year, as the case may be; (iii) as soon as available and in any event within
120 days after the end of each fiscal year of Inco, a copy of the annual report
for such year for Inco and its consolidated Subsidiaries, containing
consolidated financial statements for such year in each case prepared in
conformity with GAAP and certified by Inco’s auditors, or other independent
public accountants; (iv) promptly after the sending or filing thereof, email
notice of such filing of all reports which Inco sends to the holders of its
common shares and all reports (excluding exhibits) on Forms 10-Q, 8-K, 10-K and
all proxy statements filed pursuant to the requirements of the 1934 Act, and
registration statements (excluding registration statements on Form S-8 or
comparable forms) pursuant to the U.S. Securities Act of 1933, which Inco files
with the U.S. Securities and Exchange Commission and any national securities
exchange in the U.S. and any other reports filed by Inco with the Ontario
Securities Commission, except to the extent that such other reports have been in
substance filed with the U.S. Securities and Exchange Commission and notice
furnished to the



--------------------------------------------------------------------------------



 



- 45 -

      Administrative Agent; (v) notice of any Ratings Change promptly after the
occurrence thereof; and (vi) such other information respecting the condition or
operations, financial or otherwise, of Inco or any of its Subsidiaries as the
Administrative Agent may from time to time reasonably request.

     Section 5.04 Negative Covenants
So long as any Advance hereunder shall remain unpaid, or the Commitments shall
not have been terminated or cancelled in full, Inco shall, subject to
Section 5.01, comply with the negative covenants set forth in this Section 5.04.
Subject to Section 5.01, Inco, without the written consent of the Majority
Lenders will not, and in the case of Section 5.04(a) and Section 5.04(b), permit
any Restricted Subsidiary or Subsidiary Borrower to:

  (a)   Negative Pledge. Create or incur or assume any mortgage, hypothec,
charge, pledge, lien or other security interest (hereinafter in this
Section 5.04 collectively referred to as “a mortgage” or “mortgages”), securing
any indebtedness for money borrowed (hereinafter in this subsection (a) referred
to as “Indebtedness”), of or upon any Principal Property, or on shares of stock
or Indebtedness of any Subsidiary Borrower or any Restricted Subsidiary now
owned or hereafter acquired by Inco, a Subsidiary Borrower or a Restricted
Subsidiary, without making effective provision, and Inco covenants that in any
such case it will make or cause to be made effective provision, whereby the
Advances hereunder then or from time to time outstanding (together with, if and
to the extent Inco shall so determine, any other Indebtedness or other
obligations then existing or thereafter created) shall be secured by such
mortgages equally and rateably with (or prior to) any and all Indebtedness and
obligations secured or to be secured thereby, so long as such Indebtedness shall
be so secured, provided that the foregoing covenants shall not prevent, restrict
or apply to any of the following:

  (i)   Any mortgage on property, shares of stock or Indebtedness of any
corporation or partnership existing at the time such corporation or partnership
becomes a Subsidiary Borrower or a Restricted Subsidiary;     (ii)   Any
mortgage on any Principal Property existing at the time of acquisition of such
property by Inco or a Restricted Subsidiary, whether or not assumed by Inco or
such Restricted Subsidiary; provided, however, that no such mortgage shall
extend to any other Principal Property of Inco or any Restricted Subsidiary;    
(iii)   Any mortgage on any Principal Property (including any improvements on an
existing Principal Property) hereafter acquired or constructed by Inco or any
Restricted Subsidiary to secure the payment of all or any part of the purchase
price or cost of construction of such Principal Property (or to secure any
Indebtedness incurred by Inco or a Restricted Subsidiary for the purpose of
financing all or any part of the purchase price thereof or cost of construction
thereof or of improvements thereon) created



--------------------------------------------------------------------------------



 



- 46 -

      prior to, at the time of, or within 90 days after, the later of the
acquisition, completion of construction, or commencement of full operation of
such Principal Property; provided, however, that no such mortgage shall extend
to any other Principal Property of Inco or a Restricted Subsidiary other than,
in the case of any such construction or improvement, any theretofore unimproved
real property on which the Principal Property so constructed, or the
improvement, is located;     (iv)   Any mortgage on any Principal Property of
any Restricted Subsidiary to secure Indebtedness owing by it to Inco or to a
Restricted Subsidiary;     (v)   Any mortgage on any Principal Property of Inco
or any Restricted Subsidiary in favour of (A) Canada or any Province or
Territory thereof, or any political subdivision, department, agency or
instrumentality of any of them or (B) the United States or any State thereof, or
any political subdivision, department, agency or instrumentality of any of them,
to secure partial, progress, advance or other payments to Inco or any Restricted
Subsidiary pursuant to the provisions of any contract or statute;     (vi)   Any
mortgage on any Principal Property of Inco or any Restricted Subsidiary existing
on the date hereof;     (vii)   Any mortgage on any Principal Property of Inco
or any Restricted Subsidiary created for the sole purpose of renewing or
refunding any mortgage referred to subsections (i) through (vi), inclusive, of
this Section 5.04(a); provided that the Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of such
renewal or refunding together with all reasonable costs incurred in connection
with such renewal or refunding, and that such renewal or refunding mortgage
shall be limited to all or any part of the same property and improvements
thereon which secured the mortgage being renewed or refunded; or     (viii)  
Any mortgage on any Principal Property created, incurred or assumed to secure
Indebtedness of Inco or any Restricted Subsidiary, which would otherwise be
subject to the foregoing restrictions of this Section 5.04(a), securing an
aggregate principal amount which, together with the aggregate principal amount
of other Indebtedness secured by mortgages on Principal Properties then
outstanding (excluding any such Indebtedness secured by mortgages covered in
clauses (i) through (vii), inclusive, of this Section 5.04(a)) and the
Attributable Debt in respect of all Sale and Leaseback Transactions entered into
after the date hereof (not including Attributable Debt with respect to any such
Sale and Leaseback Transaction the proceeds of which have been or will be



--------------------------------------------------------------------------------



 



- 47 -

      applied in accordance with Section 5.04(b)(ii)), would not at the time
exceed 5% of Consolidated Net Tangible Assets.

For purposes of this Section 5.04(a), the following shall not be deemed to be
mortgages securing Indebtedness and, accordingly, nothing contained in this
Section 5.04 shall prevent, restrict or apply to:

  (x)   any acquisition by Inco, any Subsidiary Borrower or any Restricted
Subsidiary of any property or assets subject to any reservation or exception
under the terms of which any vendor, lessor or assignor creates, reserves or
excepts or has created, reserved or excepted an interest in nickel, copper,
cobalt, precious metals, oil, gas or any other mineral or timber in place or the
proceeds thereof;     (y)   any conveyance or assignment under the terms of
which Inco, any Subsidiary Borrower or any Restricted Subsidiary conveys or
assigns to any Person or Persons an interest in nickel, copper, cobalt, precious
metals, oil, gas or any other mineral or timber in place or the proceeds
thereof; or     (z)   any mortgage upon any property or assets owned or leased
by Inco, any Subsidiary Borrower or any Restricted Subsidiary or in which Inco,
any Subsidiary Borrower or any Restricted Subsidiary owns an interest to secure
to the Person or Persons paying the expenses of developing or conducting
operations for the recovery, storage, transportation or sale of the mineral
resources of the said property (or property with which it is unitized) the
payment to such Person or Persons of Inco’s, such Subsidiary Borrower’s or such
Restricted Subsidiary’s proportionate part of such development or operating
expense.

  (b)   Sale and Leaseback Transactions. Enter into any arrangement after the
date hereof with any bank, insurance company or other lender or investor (other
than Inco or a Restricted Subsidiary) providing for the leasing by Inco or a
Restricted Subsidiary of any Principal Property (except a lease for a temporary
period not to exceed three years by the end of which it is intended that the use
of such Principal Property by the lessee will be discontinued), which has been
or is to be sold or transferred, more than 120 days after the later of the
acquisition, completion of construction, or commencement of full operation
thereof, by Inco or such Restricted Subsidiary to such lender or investor or to
any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such Principal Property (herein referred to as a
“Sale and Leaseback Transaction”) unless, either:

  (i)   Immediately prior to the entering into of such arrangement, Inco or such
Restricted Subsidiary could, pursuant to Section 5.04(a)(viii), create a
mortgage on a Principal Property to secure Indebtedness in an amount equal to
the Attributable Debt with respect to such Sale and Leaseback Transaction, or



--------------------------------------------------------------------------------



 



- 48 -

  (ii)   Inco applies, within 120 days after the sale or transfer, an amount
equal to the fair market value of the Principal Property so sold and leased back
at the time of entering into such Sale and Leaseback Transaction (as determined
by the Board of Directors of Inco or any committee thereof duly authorized to
act hereunder) to the prepayment (other than mandatory prepayment) of Funded
Debt of Inco or any Restricted Subsidiary (other than Funded Debt owned by Inco
or any Restricted Subsidiary).

  (c)   Consolidation, Amalgamation, Merger or Disposition of Assets of Inco.
Sell, lease, transfer or otherwise dispose of all or substantially all its
property and assets to any other Person authorized to acquire the same or
consolidate or amalgamate with or merge into any other Person, or permit any
Person other than one of its Subsidiaries to amalgamate with or merge into Inco,
in each case other than in connection with any transaction required or
contemplated to complete the Transactions or any Subsequent Amalgamation,
unless,

  (i)   immediately prior to and immediately following such transaction, there
shall exist no Event of Default and no event which with the lapse of time with
respect to any applicable grace period or the giving of notice or both would
become an Event of Default; and     (ii)   each holder of a Participating
Security of Inco shall be entitled to receive an interest of substantially
equivalent value in a Participating Security of the surviving or emerging Person
formed by or resulting from any such consolidation, amalgamation or merger or of
the purchasing Person in the case of a sale or disposition of all or
substantially all of the property or assets of Inco.

In the case of a transaction involving Inco or a Subsidiary Borrower (including,
without limitation, any of the Transactions or any Subsequent Amalgamation), the
surviving or emerging Person formed by or resulting from any such consolidation,
amalgamation or merger, or the purchasing Person in the case of a sale or
disposition of all or substantially all of its property and assets, shall
expressly assume and agree in writing to comply with the terms hereof and the
other Loan Documents, as applicable, and to pay all Advances then outstanding
and all other amounts hereunder when due and payable hereunder.

  (d)   Debt/Equity Ratio. Permit the Debt/Equity Ratio to exceed 50:50.     (e)
  Transactions Financing. Incur any Debt or permit any Subsidiary to incur any
Debt to finance the Transactions, any repayment or refinancing of debt or
redemption of preferred shares in connection therewith, payment of fair value
for Falconbridge Common Shares acquired pursuant to any dissent or appraisal
rights, and all payments of fees, commissions, and expenses in connection
therewith, in an aggregate amount in excess of US$* unless otherwise approved by
the Majority Lenders, acting reasonably.



--------------------------------------------------------------------------------



 



- 49 -

  (f)   ERISA Compliance. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, Inco will not at any
time and will ensure that each of its Subsidiaries and ERISA Affiliates will
not: (i) terminate any U.S. Pension Plan so as to incur any liability to the
PBGC, (ii) fail to pay to any U.S. Pension Plan any contribution which it is
obligated to pay under the terms of such U.S. Pension Plan, if such failure
would cause such U.S. Pension Plan to have an Accumulated Funding Deficiency,
whether or not waived, (iii) allow or suffer to exist any event or condition
which presents a material risk of termination by the PBGC of any U.S. Pension
Plan, to the extent that the occurrence or nonoccurrence of such event or
condition is within the control of Inco, any Subsidiary of Inco, or any ERISA
Affiliate; or (iv) withdraw from any Multiemployer Plan in a manner that would
result in any withdrawal liability under Section 4219 of ERISA.     (g)   Cash.
Use, or permit any Subsidiary to use, cash in an aggregate amount in excess of
the sum of (x) US$* of available cash and (y) the amount equal to the Unused
Bridge Loan Commitments, if any, that are terminated pursuant to Section 2.09(a)
as a result of Inco or any of its Subsidiaries having received Net Proceeds in
respect of Bond Debt (assuming, for the purposes of this Section 5.04(g) that
amounts of Net Proceeds determined in accordance with paragraph (x) of
Section 2.09(a) are, to the extent received contemporaneously with amounts of
Net Proceeds determined in accordance with paragraph (y) of Section 2.09(a),
applied to prepay Bridge Loan Advances and, if applicable, terminate Unused
Bridge Loan Commitments, before amounts of Net Proceeds determined in accordance
with paragraph (y) of Section 2.09(a) are so applied), to complete the
Transactions, any repayment or refinancing of debt or redemption of preferred
shares in connection therewith, payment of fair value for Falconbridge Common
Shares acquired pursuant to any dissent or appraisal rights, and all payments of
fees, commissions, and expenses in connection therewith.     (h)   Disposition
of Falconbridge Assets. Prior to the earlier of (i) the Effective Time (as
defined in the Support Agreement) and (ii) the termination of the Support
Agreement, Inco shall not, without the prior consent of the Majority Lenders,
acting reasonably, consent to any transaction by Falconbridge which is not
permitted by Section 4.1(g) of the Support Agreement unless an amount equal to
the proceeds of any such transaction is:

  (i)   attributed by Inco to reduce the dollar amount set out in
Section 2.09(a)(x)(C)(3) or Section 2.09(a)(x)(C)(4); or     (ii)   applied by
Inco to make prepayments of the outstanding Bridge Loan Advances or reduce
Unused Bridge Loan Commitments.

     Section 5.05 Transaction Covenants

  (a)   Subject to Section 5.05(b), Inco shall not amend, vary or waive (i) any
condition precedent in the Support Agreement to the making of the Tender Offer
or (ii) any condition precedent to the completion of the Tender Offer specified
therein (in each case, other than in connection with any extension of time
required to satisfy



--------------------------------------------------------------------------------



 



- 50 -

      any condition precedent) without the prior written approval of the
Majority Lenders, acting reasonably and as promptly as practicable in the
circumstances, as provided below. Upon the making of any such amendment or
variation to or waiver of any condition precedent to the Tender Offer which has
been so approved, or which does not require any such approval, the equivalent
condition precedent in Schedule F shall be deemed to have been amended in the
same manner.     (b)   The approval of the Majority Lenders, acting reasonably,
shall be required for any amendment, or variation to any of (i) the conditions
specified in paragraphs (A), (B), (D), (F), (H), (I), (J) and (L) of Schedule F
hereof and (ii) the conditions specified in (C), (E), (G) or (K) of Schedule F
hereof, only if the amendment or variation would have a Material Adverse Effect.
The approval of the Majority Lenders, acting reasonably, shall be required for
any waiver of the conditions referred to in Section 5.05(b)(i) above (subject
also as provided below in respect of the conditions specified in paragraphs (H),
(J) and (L) of Schedule F); and in respect of the conditions referred to in
Section 5.05(b)(ii) above, only if the waiving of such condition precedent would
have a Material Adverse Effect.     (c)   Inco shall not, without the approval
of the Majority Lenders, acting reasonably and as soon as practicable in the
circumstances, determine (i) whether the conditions specified in paragraphs
(H) or (J) of Schedule F have been satisfied if the circumstances requiring such
determination would have a Material Adverse Effect or (ii) whether the condition
specified in paragraph (L) of Schedule F has been satisfied, if the
circumstances requiring such determination could reasonably be expected to
detrimentally affect successful syndication of the Loan Facilities.     (d)  
Inco shall not (i) amend in any material respect any representation or warranty
made by Falconbridge in the Support Agreement; or (ii) waive any breach of a
material representation or material warranty made by Falconbridge in the Support
Agreement, in each case, without approval of the Majority Lenders, acting
reasonably and as soon as practicable in the circumstances.

ARTICLE 6
SUBSIDIARY BORROWERS
     Section 6.01 Inco Guarantee
As a condition precedent of the Administrative Agent and the Lenders agreeing
that Inco may, from time to time, designate Subsidiary Borrowers in accordance
with the provisions of this ARTICLE 6, Inco hereby agrees to give, prior to any
such designation being effective, as continuing security for the payment of all
of the obligations of the Subsidiary Borrowers hereunder, a guarantee
substantially in the form of Schedule P (as amended, varied or supplemented from
time to time, the “Inco Guarantee”).
     Section 6.02 Designation of Subsidiary Borrowers
Inco may, from time to time and at any time hereafter, designate, by notice in
writing to the Administrative Agent, any Wholly-Owned Subsidiary as a Subsidiary
Borrower provided that:



--------------------------------------------------------------------------------



 



- 51 -

  (a)   such Subsidiary was incorporated, continued or amalgamated in accordance
with and continues to be governed by the laws of a province of Canada or the
federal laws of Canada;     (b)   such Subsidiary is not a non-resident of
Canada for purposes of the ITA;     (c)   such Subsidiary, prior to becoming a
Subsidiary Borrower, shall have delivered to the Administrative Agent:

  (i)   an executed supplement acknowledging and agreeing that it will be bound
by the terms and conditions of this Agreement (each, a “Supplement”) as if
originally a party hereto substantially in the form of Schedule R;     (ii)   a
certified copy of its constating documents and by-laws, as applicable;     (iii)
  a certified copy of the resolutions authorizing it to enter into, execute and
deliver the Confirmation, and to perform its obligations thereunder and under
this Agreement;     (iv)   a certificate as to the incumbency of its officers
signing the Confirmation;     (v)   a certificate of status, good standing, or
like certificate with respect to its existence issued by appropriate government
officials of the jurisdiction of its incorporation or formation; and     (vi)  
an opinion of each of Borrowers’ Counsel and Inco’s in-house counsel (or such
other counsel acceptable to the Administrative Agent) substantially in the form
of Schedules L and M, respectively.

  (d)   If not delivered to the Administrative Agent prior to the time of such
designation, Inco shall have delivered an executed Inco Guarantee, together with
opinions of each of Borrowers’ Counsel and Inco’s in-house counsel substantially
in the form of Schedules N and O, respectively.

At any time after a Subsidiary has been designated as a Subsidiary Borrower,
Inco may, by notice in writing to the Administrative Agent, rescind such
designation such that such Subsidiary no longer constitutes a Subsidiary
Borrower provided that all Advances that have been made to such Subsidiary
hereunder have been repaid in full.

 



--------------------------------------------------------------------------------



 



- 52 -
ARTICLE 7
EVENTS OF DEFAULT
     Section 7.01 Events of Default
If any of the following events (“Events of Default”) shall occur and be
continuing but without reference to, or consolidation of, Falconbridge and
Falconbridge’s Subsidiaries for the Initial Period:

  (a)   Failure to Pay Principal. Any of the Borrowers shall fail to pay any
instalment of principal of, or interest on, any Advance or any fee or other
amount owing by such Borrower under this Agreement or any other Loan Document
when due and payable and such failure shall not have been remedied for five
(5) Business Days after the date upon which such instalment shall have been due
and payable hereunder; or     (b)   Inco Guarantee. Inco shall fail to pay any
amount due under the Inco Guarantee forthwith upon demand therefor; or     (c)  
Representations and Warranties False or Misleading. Any representation or
warranty made by Inco (or any of its officers) in or in connection with this
Agreement or any other Loan Document shall prove to have been false or
misleading in any material respect when made or deemed made; provided that if
any of the foregoing shall have been occasioned by a change in GAAP made after
the date of this Agreement, then any such purported default shall be deemed not
to be an Event of Default; or     (d)   Transaction Financing and ERISA. Inco
shall fail to perform or observe the covenants contained in Section 5.04(e),
Section 5.04(f) and Section 5.04(g); or     (e)   Failure to Perform Other
Terms. Any Borrower shall fail to perform or observe any other term, covenant or
agreement which shall then be applicable contained in this Agreement or any
other Loan Document on its part to be performed or observed (other than the
covenants contained in Section 5.04(e), Section 5.04(f) and Section 5.04(g))
and, if such failure is capable of cure (it being understood that financial
covenants including, for certainty, the provisions of Section 5.04(d) are
capable of cure), any such failure shall remain unremedied for 30 calendar days
after the earlier of written notice thereof shall have been given (x) to the
Administrative Agent by Inco, or (y) to Inco by the Administrative Agent;
provided that if the failure of Inco to perform or observe any such term,
covenant or agreement shall have been occasioned by a change in GAAP made after
the date of this Agreement, then such failure shall be deemed not to be a
default or to result in an Event of Default; or     (f)   Cross Acceleration. An
event of default, as defined in any indenture or instrument under which Inco, or
any Subsidiary Borrower or Falconbridge has at the time of this Agreement or
shall hereafter have outstanding indebtedness thereunder for borrowed money (as
a borrower) in excess of US$50 million (or the Equivalent Amount of any other
currency), shall occur and be continuing and



--------------------------------------------------------------------------------



 



- 53 -

      such indebtedness shall have been accelerated by the holder(s) (or such
other party or parties vested with such rights) of such indebtedness so that the
full amount of such indebtedness shall immediately be or become due and payable
prior to the date on which the same would otherwise have become due and payable,
and the Administrative Agent shall have given Inco notice thereof stating that
such notice is a notice of default hereunder; provided, however, that if such
event of default under such indenture or instrument shall be remedied or cured
by Inco, or any Subsidiary Borrower or Falconbridge, as applicable, or waived by
the holder(s) of such indebtedness (or such other party or parties vested with
such rights), then the Event of Default hereunder by reason thereof shall be
deemed likewise to have been thereupon remedied, cured or waived without further
action on the part of the Administrative Agent or the Lenders; and provided
further that Inco shall promptly notify the Administrative Agent of any such
event of default under such indenture or instrument as soon as Inco becomes
aware of the same; or     (g)   Failure to Honour Guarantee. In the case of any
indebtedness of Inco, any Subsidiary Borrower or Falconbridge in excess of
US$50 million (or the Equivalent Amount of any other currency) arising under any
Guarantee of Inco, any Subsidiary Borrower or Falconbridge, as applicable, the
failure of Inco, any Subsidiary Borrower or Falconbridge, as applicable, to make
prompt payment in accordance with the terms of such Guarantee, provided,
however, that, so long as Inco, any Subsidiary Borrower or Falconbridge, as
applicable, shall contest in good faith its obligation to make such payment in
accordance with the terms of such Guarantee, then there shall be no Event of
Default unless a judgment requiring Inco, any Subsidiary Borrower or
Falconbridge, as applicable, to make such payment under such Guarantee shall
have been entered against Inco, any Subsidiary Borrower or Falconbridge, as
applicable, and such judgment shall continue unsatisfied and in effect for a
period of thirty (30) consecutive days from the date of its entry and shall not
have been stayed or suspended, by pendency of an appeal or otherwise, during
such period; or     (h)   Voluntary Bankruptcy or Other Proceedings. The
institution by Inco, any Subsidiary Borrower or Falconbridge of proceedings to
be adjudicated bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada) or the Winding-Up and Restructuring Act (Canada) or any other
bankruptcy, insolvency or analogous laws, or the consent by it to the filing of
any such petition or to the appointment of a receiver of Inco, any Subsidiary
Borrower or Falconbridge, as applicable, of all or substantially all of its
property, or the making by it of a general assignment for the benefit of
creditors, or the admitting by Inco, any Subsidiary Borrower or Falconbridge in
writing its inability, or being unable, to pay its debts generally as they
become due and its willingness to be adjudged a bankrupt or taking corporate
action in furtherance of any of the aforesaid purposes; or     (i)   Involuntary
Bankruptcy or Other Proceedings. The entry of a decree or order by a court
having jurisdiction in the premises adjudging Inco, any Subsidiary Borrower



--------------------------------------------------------------------------------



 



- 54 -

      or Falconbridge a bankrupt or insolvent, or the filing of a petition
seeking reorganization or winding up of Inco, any Subsidiary Borrower or
Falconbridge under the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada) or the Winding-Up and Restructuring Act
(Canada) or any other bankruptcy, insolvency or analogous laws, or issuing
sequestration or process of execution against Inco, any Subsidiary Borrower or
Falconbridge or all or substantially all of its property, or appointing a
receiver of Inco, any Subsidiary Borrower or Falconbridge of all or
substantially all of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order or appointment
unstayed and in effect for a period of 60 consecutive calendar days, or the
pendency of such petition for a period of 60 consecutive calendar days; or    
(j)   Adverse Judgments. A final judgment of a court of competent jurisdiction
in the United States or Canada for the payment of money in excess of US$50
million (or the Equivalent Amount of any other currency) shall be rendered
against Inco or Falconbridge and such judgment shall continue unsatisfied and in
effect for a period of more than thirty (30) consecutive days from the date of
its entry and shall not have been stayed or suspended, by pendency of an appeal
or otherwise, during such period; or     (k)   Government Seizure of Property.
Any governmental authority or any person or entity acting under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property and
assets of Inco, any of its Restricted Subsidiaries, any Subsidiary Borrower or
Falconbridge, located in the United States or Canada; or     (l)   Invalidity.
It becomes unlawful for any of the Borrowers to comply with their obligations
under the Loan Documents to which each is a party or any of those obligations
are not or cease to be legal, valid and binding, in each case, other than as a
result of any action or step taken or not taken by the Administrative Agent or
the Lenders; or     (m)   Change of Control. The Borrowers shall not, (i) within
ten (10) Business Days next following the date any Change of Control occurs,
have obtained a waiver from the Majority Lenders pursuant to Section 9.01 with
respect to such Change of Control, or (ii) within seven (7) Business Days next
following the date any Change of Control occurs, made an irrevocable offer to
the Administrative Agent to prepay all outstanding Advances no later than the
tenth (10th) Business Day next following the date any Change of Control occurs
and terminate the Total Commitments pursuant to Section 2.08.

then, and in any such event, the Administrative Agent shall at the request, or
with the consent of the Majority Lenders, by notice to the Borrowers, declare
the Lenders’ obligations to make Advances to be terminated and declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be immediately on the same day
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are



--------------------------------------------------------------------------------



 



- 55 -

hereby expressly waived by the Borrowers; except that, in the case of an Event
of Default specified in Section 7.01(h) or Section 7.01(i), the foregoing
remedies shall be available to the Administrative Agent and Lenders
automatically upon the occurrence of any such Event of Default without the
requirement that such notice be furnished to the Borrowers by the Administrative
Agent or the Lenders. In addition to the foregoing remedies, if there shall
occur an Event of Default by virtue of Section 7.01(h) or Section 7.01(i) at the
time of such Event of Default, each LIBOR Advance shall be converted into a USBR
Advance or a Canadian Prime Rate Advance, at the option of the relevant
Borrower.
Upon the occurrence of any Event of Default, and in addition to any other rights
or remedies of any Lender and the Administrative Agent hereunder, any Lender or
the Administrative Agent as and by way of collateral security (or such alternate
arrangement as may be agreed upon by the relevant Borrower and such Lender or
the Administrative Agent, as applicable) shall be entitled to deposit and retain
in an account to be maintained by the Administrative Agent (bearing interest at
the Administrative Agent’s rates as may be applicable in respect of other
deposits of similar amounts for similar terms) amounts which are received by
such Lender or the Administrative Agent from such Borrower hereunder or as
proceeds of the exercise of any rights or remedies of any Lender or the
Administrative Agent hereunder against such Borrower, to the extent such amounts
may be required to satisfy any contingent or unmatured obligations or
liabilities of such Borrower to the Lenders or the Administrative Agent, or any
of them hereunder.
ARTICLE 8
THE ADMINISTRATIVE AGENT AND THE LENDERS
     Section 8.01 Authorization and Action

  (a)   Each Lender irrevocably appoints and authorizes the Administrative Agent
to take such action as the Administrative Agent on its behalf and to exercise
such powers and such discretion under this Agreement and any of the other Loan
Documents as are delegated to it by the terms of this Agreement, together with
the powers and discretion reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or refrain from acting (and shall be fully protected in so doing) upon the
instructions of the Majority Lenders (which instructions shall be binding upon
all Lenders) or all of the Lenders, as may be required by Section 9.01. The
Administrative Agent shall not be required to take any action which (i) exposes
it to personal liability; (ii) is contrary to this Agreement or any applicable
law; (iii) would require it to become registered to do business in any
jurisdiction; or (iv) would subject it to taxation.     (b)   The Administrative
Agent has no duties or obligations other than as set out in this Agreement and
there shall not be construed against the Administrative Agent any implied duties
(including fiduciary duties), obligations or covenants. The Administrative Agent
may execute or perform, and may delegate the execution and performance of, any
of its powers, rights, discretions and duties under this Agreement and any of
the other Loan Documents through or to any Persons designated by it provided
that any such delegation does not affect the rights or



--------------------------------------------------------------------------------



 



- 56 -



obligations of the Borrowers hereunder and the Borrowers may continue to deal
exclusively with the Administrative Agent.

 (c)   The Administrative Agent is not obliged to (i) take or refrain from
taking any action or exercise or refrain from exercising any right or discretion
under this Agreement and any of the other Loan Documents on behalf of the
Lenders; or (ii) incur or subject itself to any cost in connection herewith,
unless it is first specifically indemnified or furnished with security by the
Lenders, in form and substance satisfactory to it (which may include further
agreements of indemnity or the deposit of funds).

     Section 8.02 No Liability
Neither the Administrative Agent nor its directors, officers, agents or
employees shall be liable to any Lender for any action taken or omitted to be
taken by it or them in connection with this Agreement or any of the other Loan
Documents except for its or their own gross negligence or wilful misconduct.
Without limiting the generality of the foregoing, the Administrative Agent:
(i) may treat the Lender that made any Advance as the holder of the indebtedness
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.11; (ii) may consult
with legal counsel (including Borrower’s Counsel), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement or any other Loan Document on
the part of the Borrowers or their existence at any time of any Event of Default
or to inspect the property (including the books and records) of the Borrowers;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall incur no liability under or in respect of this Agreement
or any of the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.
     Section 8.03 Accommodations by Administrative Agent
The Administrative Agent has the same rights and powers under this Agreement
with respect to its Commitment as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent. The Administrative
Agent and its affiliates may accept deposits from, lend money to, to the extent
permitted by law, act as trustee under indentures of, and generally engage in
any kind of business with Inco, any of its Subsidiaries, or any Person who may
do business with or own securities of such Persons, all as if it were not the
Administrative Agent and without any duty to account to the Lenders. The
Administrative Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to Inco



--------------------------------------------------------------------------------



 



- 57 -

or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Administrative Agent.
     Section 8.04 Holding of Security; Sharing of Payments, etc.

  (a)   Each Lender agrees with the other Lenders that it will not, without the
prior consent of the other Lenders, take or obtain any lien on any assets of the
Borrowers to secure the obligations of the Borrowers under this Agreement,
except for the benefit of all Lenders or as may otherwise be required by law.  
  (b)   If any Lender obtains any payment (whether voluntary, involuntary or
through the exercise of any right of set-off) on account of Advances made by it
in excess of its Pro Rata Share of payments obtained by all the Lenders, such
Lender shall account to and pay over to the other Lenders their Pro Rata Share
and shall, upon request, immediately purchase from the other Lenders such
participations in the Advances made by the other Lenders as shall be necessary
to cause the purchasing Lender to share the excess payment with the other
Lenders, each according to its Pro Rata Share. If all or any portion of the
excess payment is recovered from the purchasing Lender, the purchase price shall
be rescinded and each Lender shall repay to the purchasing Lender the purchase
price to the extent of the recovery together with an amount equal to the
Lender’s Pro Rata Share (according to the proportion that the amount the
Lender’s required repayment bears to the total amount recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount recovered. The Lender purchasing a participation
from another Lender pursuant to this Section 8.04 may, to the fullest extent
permitted by law, exercise all its rights of payment (including any right of
set-off) with respect to such participation as fully as if the Lender were a
direct creditor of the Borrowers in the amount of the participation and each of
the Borrowers expressly acknowledges the creation of such right.     (c)  
Nothing in this Credit Agreement shall be construed or deemed to permit any
Lender to enforce its rights and remedies hereunder against the Borrowers alone.

     Section 8.05 Lender Credit Decisions
Each Lender acknowledges that it has independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement or any of the other Loan Documents.
     Section 8.06 Indemnification
Each Lender shall indemnify and save the Administrative Agent harmless (to the
extent not reimbursed by any of the Borrowers) in proportion to its Pro Rata
Share from any liabilities,



--------------------------------------------------------------------------------



 



- 58 -

obligations, losses, damages, penalties, taxes, actions, judgements, suits,
costs, expenses, disbursements or claims suffered by, imposed upon or asserted
against the Administrative Agent as a result of, or arising out of, this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement or any of the other Loan Documents provided that no Lender shall be
liable for any part of such liabilities, obligations, losses, damages,
penalties, taxes, actions, judgments, suits, costs, expenses, disbursements or
claims resulting from the gross negligence or wilful misconduct of the
Administrative Agent in its capacity as Administrative Agent. Without limiting
the foregoing, each Lender shall reimburse the Administrative Agent promptly
upon demand for its rateable share (in proportion to its Pro Rata Share) of any
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, administration or enforcement of, or legal advice in
respect of rights or responsibilities under, this Agreement or any of the other
Loan Documents (to the extent not reimbursed by any of the Borrowers). The
provisions of this Section 8.06 shall survive the termination of this Agreement
and the repayment of the Advances.
     Section 8.07 Liability of the Lenders
Each of the Lenders agrees with each of the other Lenders that, except as
otherwise expressly provided in this Agreement, none of the Lenders has or shall
have any duty or obligation, or shall in any way be liable to any of the other
Lenders in respect of this Agreement or any of the other Loan Documents or any
action taken or omitted to be taken in connection with it.
     Section 8.08 Successor Administrative Agent
The Administrative Agent may (i) resign at any time by giving written notice to
the Lenders and the Borrowers; (ii) be removed at any time for cause by the
Majority Lenders; or (iii) be removed at the request of Inco at any time if its
Commitment falls below that of any other Lender, such resignation or removal to
be effective upon the appointment of a successor Administrative Agent. Upon
notice of any resignation or removal, the Majority Lenders have the right to
appoint a successor Administrative Agent who (at any time that no Event of
Default has occurred and is continuing) shall be acceptable to Inco, acting
reasonably. If no successor Administrative Agent is appointed or has accepted
the appointment within thirty (30) days after the retiring Administrative
Agent’s notice of resignation or removal, as the case may be, then the retiring
Administrative Agent may, on behalf of the Lenders and acting reasonably,
appoint a successor Administrative Agent, which is a Lender and which (at any
time that no Event of Default has occurred and is continuing) shall be
acceptable to Inco, acting reasonably. Upon the acceptance of any such
appointment by a successor Administrative Agent, the successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent resignation or removal, as the case may be, the
provisions of this Article 7 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent.
     Section 8.09 Reliance Upon Administrative Agent
The Borrowers shall be entitled to rely upon any certificate, notice or other
document or other advice, statement or instruction provided to it by the
Administrative Agent pursuant to this Agreement or any of the other Loan
Documents, and the Borrowers shall generally be entitled to deal with the
Administrative Agent with respect to matters under this Agreement or any of the



--------------------------------------------------------------------------------



 



- 59 -

other Loan Documents which the Administrative Agent is authorized to deal with
without any obligation whatsoever to satisfy itself as to the authority of the
Administrative Agent to act on behalf of the Lenders and without any liability
whatsoever to the Lenders for relying upon any certificate, notice or other
document or other advice, statement or instruction provided to it by the
Administrative Agent, notwithstanding any lack of authority of the
Administrative Agent to provide the same.
     Section 8.10 Confidentiality

  (a)   Confidentiality Undertaking. The Administrative Agent and each of the
Lenders agrees that it shall:

  (i)   keep the Confidential Information strictly confidential and not disclose
it to anyone except as permitted by this Section 8.10 and ensure that
Confidential Information is protected with security measures and a degree of
care that such Person would use with its own confidential information;     (ii)
  use the Confidential Information solely in connection with its participation
in the Loan Facilities;     (iii)   ensure that any person to whom it passes any
Confidential Information (unless disclosed under Sections 8.10(b)(ii) or
(iii) acknowledges and complies with the provisions of this Section 8.10 as if
that person were also party to it.

  (b)   Permitted Disclosure. The parties acknowledge that Confidential
Information may be disclosed under the following conditions:

  (i)   to any of the parties hereto and their Affiliates, officers, directors,
employees and professional advisers to the extent necessary in connection with
the Loan Facilities (and to other persons authorized by a Lender or the
Administrative Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section);    
(ii)   when requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body;     (iii)  
when required by the laws or regulations of any country with jurisdiction over
the affairs of the recipient;     (iv)   in accordance with Section 9.11(f); or
    (v)   with the prior written consent of Inco.

provided, however, that such person notifies Inco prior to any disclosure under
Section 8.10(b)(ii) (but no such notice shall be required to disclose
Confidential Information pursuant to the request of any regulatory authority
described in clause



--------------------------------------------------------------------------------



 



- 60 -

(ii) above made during the course of a supervisory examination) and uses best
efforts at Inco’s request to limit the scope of any disclosure and informs Inco
forthwith upon becoming aware that Confidential Information has been disclosed
in breach of this Section 8.10.

  (c)   Consequences of Breach. It is understood and agreed that Inco or its
Subsidiaries may be irreparably harmed by the breach of the terms of this
Section 8.10, that damages may not be an adequate remedy, and that Inco or any
of its Subsidiaries or any of their officers, employees or professional advisers
may be granted an injunction or specific performance for any threatened or
actual breach of the provisions of this Section 8.10, without proof of actual
damages, in addition to any other remedy to which any of them would be entitled.
    (d)   Inside Information. It is acknowledged that some or all of
Confidential Information is or may be price-sensitive information and that the
use of such information may be regulated or prohibited by applicable legislation
relating to insider dealing and that the Confidential Information will not be
used for any unlawful purpose.

ARTICLE 9
MISCELLANEOUS
     Section 9.01 Amendments, etc.
No amendment or waiver of any provision of this Agreement or any instrument
delivered hereunder, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, Section 3.02 and Section 3.03,
(ii) increase the Commitments of the Lenders, (iii) reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder due to
such Lenders, (iv) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees payable hereunder due to such Lenders,
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or change the definition of “Majority
Lenders”, (vi) amend the definition of First Advance Expiry Date or Commitment
Reduction Date; (vii) amend or release the Inco Guarantee; or (viii) amend this
Section 9.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.
     Section 9.02 Notices, etc.
All notices and other communications provided for hereunder shall be in writing
(including facsimile communication) and sent by registered or certified mail or
transmitted by facsimile or delivered to a Borrower, a Lender or the
Administrative Agent, at the address shown opposite its name on the signature
pages of this Agreement; and as to each other party, at such other address as
shall be designated by such party in a written notice to the other parties. All
such notices and communications shall, when mailed or transmitted or delivered,
be effective when deposited in



--------------------------------------------------------------------------------



 



- 61 -

the mails or delivered, or, when transmitted by facsimile, when receipt thereof
is confirmed, as the case may be, except (i) as otherwise provided for herein
and (ii) that all notices and communications to the Administrative Agent
pursuant to this Agreement shall not be effective until received by the
Administrative Agent. All notices, communications and other documents delivered
hereunder, unless in the English language, shall be accompanied by a certified
English translation thereof.
     Section 9.03 No Waiver; Remedies
No failure on the part of the Lenders, the Administrative Agent or the Borrowers
to exercise, and no delay in exercising, any right hereunder or under any of the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     Section 9.04 Accounting Terms
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP except as otherwise stated herein.
     Section 9.05 Costs and Expenses

  (a)   Out-of-Pocket Costs of the Administrative Agent and Lenders. In
consideration for the agreement of the Administrative Agent and the Lenders to
enter into this Agreement, Inco agrees to pay on demand all reasonable
out-of-pocket costs and expenses (including, without limitation, all reasonable
out-of-pocket costs and expenses incurred with respect to the use of Intralinks
or in connection with due diligence and travel, and reasonable courier,
reproduction, printing, and delivery costs) of the Administrative Agent, the
initial Lenders (including in their capacity as Lead Arrangers) associated with
the syndication of the Loan Facilities and with the preparation, execution and
delivery, administration, amendment, waiver or modification (including proposed
amendments, waivers or modifications) of the Loan Documents; provided that the
fees and out-of-pocket costs and expenses of counsel to be paid by Inco in
connection therewith shall be limited to the reasonable fees and out-of-pocket
expenses of one set of Canadian and one set of U.S. counsel as the Lenders may
deem reasonably appropriate with respect thereto and with respect to advising
the Administrative Agent and the Lenders as to their rights and responsibilities
under this Agreement. Inco further agrees to pay on demand all reasonable
out-of-pocket expenses (including but not limited to reasonable legal fees and
expenses) of the Lenders and the Administrative Agent for workout proceedings,
enforcement costs, and documentary taxes associated with the Loan Facilities.
The obligations of Inco under this Section 9.05(a) shall survive the payment in
full of the Advances hereunder and the cancellation or termination of the
Commitments in full.     (b)   Broken Interest Periods — LIBOR. If, due to
prepayments or repayments made by any Borrower of LIBOR Advances or due to
acceleration of the maturity of LIBOR Advances or due to any other reason, the
Lenders receive payments of principal of any LIBOR Advance other than on the
last day of an Interest Period



--------------------------------------------------------------------------------



 



- 62 -

      relating to such LIBOR Advance, such Borrower shall pay to the Lenders on
demand (i) an amount equal to the net yield which the Lenders would have earned
for the balance of such Interest Period in respect of the LIBOR Advance so
repaid or prepaid if such LIBOR Advance had not been repaid or prepaid prior to
the end of such Interest Period, reduced, if the Lenders are able to re-lend or
reinvest the principal amount of the LIBOR Advance so repaid or prepaid for the
balance of such Interest Period, by the net yield to the Lenders on so
re-lending or reinvesting the LIBOR Advance, plus (ii) any expense or penalty
incurred by the Lenders on so re-lending or reinvesting such LIBOR Advance. A
certificate of the Administrative Agent setting forth the basis for the
determination by each affected Lender of the amount necessary to compensate it
as aforesaid shall be promptly submitted by the Administrative Agent to such
Borrower and, absent manifest error, shall be conclusive and binding.

  (c)   Indemnity. Inco hereby indemnifies and agrees to hold harmless all
Indemnified Parties (as defined below) from and against all Liabilities (as
defined below). “Indemnified Party” shall mean the Administrative Agent, the
Lead Arrangers, each Lender, and each Affiliate of each of the foregoing and the
respective directors, officers, agents, employees, advisors and representatives
of each of the foregoing. “Liabilities” shall mean any and all losses, claims,
damages, reasonable out-of-pocket costs, expenses (including, but not limited
to, reasonable fees and expenses of no more than one set of Canadian counsel and
one set of U.S. counsel) and liabilities which may be incurred by or asserted or
awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defence in connection therewith), in each case arising out of, or in
connection with or relating to, this Agreement or any of the other Loan
Documents or the transactions contemplated hereby and any actual or proposed use
of the Advances, except to the extent that such Liabilities are (i) determined
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or wilful misconduct or
the failure of such Indemnified Party to perform its obligations in respect of
the Loan Facilities, or (ii) for any loss of profit, income, revenue or loss of
business opportunity. No Indemnified Party shall have any liability (whether in
contract, tort or otherwise) to the Borrowers or any of their respective
security holders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or wilful
misconduct. In no event, however, shall any Indemnified Party be liable on any
theory of liability for special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

     Section 9.06 Judgment Currency

  (a)   If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder or under any instrument delivered hereunder in
any currency (for the purposes of this Section, the “Original Currency”) into
another currency



--------------------------------------------------------------------------------



 



- 63 -

      (for the purposes of this Section, the “Other Currency”), the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with its normal
banking procedures the Lenders could purchase the Original Currency with the
Other Currency on the Business Day preceding that on which final judgment is
given or, if permitted by applicable law, on the day on which such judgment is
paid or satisfied.

  (b)   The obligation of a Borrower in respect of any sum due in the Original
Currency to the Lenders under such instrument shall, notwithstanding any
judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by the Lenders thereof, the Lenders may in
accordance with their normal banking procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to the Lenders in the Original Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Lenders against such loss, and if the amount of the Original
Currency so purchased exceeds the sum originally due to the Lenders in the
Original Currency, the Lenders agree to remit such excess to such Borrower.

     Section 9.07 Descriptive Headings
The descriptive headings of the sections of this Agreement are inserted for
convenience of reference only and do not constitute part of this Agreement.
     Section 9.08 Severability
The provisions of this Agreement are severable, and if any clause or provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such clause or provision shall, as to such jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without in
any manner affecting the validity or enforceability of such clause or provision
in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     Section 9.09 Survival
Except as otherwise provided for herein, no representation, warranty, covenant
or agreement not providing for indemnity by Inco hereunder shall survive beyond
the payment in full of Advances and of interest, fees, indemnities and other
expenses due or to become due hereunder or, if earlier, the termination or
cancellation in full of the Total Commitment. All indemnity obligations of any
party to this Agreement shall survive the termination of the Commitments, the
repayment of Advances hereunder and the termination of this Agreement.
     Section 9.10 Binding Effect; Governing Law
This Agreement shall be binding upon and inure to the benefit of the Borrowers,
the Administrative Agent and the Lenders and their respective successors and
assigns, except that neither Inco nor any other Borrower shall have the right to
assign its respective rights hereunder or under any of the other Loan Document
or any interest herein or therein. This Agreement and the Inco Guarantee shall
be governed by, and construed in accordance with, the laws of the Province of
Ontario and the laws of Canada applicable therein. Each of the Borrowers hereby



--------------------------------------------------------------------------------



 



- 64 -

submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario for the purposes of any legal or equitable suit, action or proceeding in
connection with the Credit Agreement and any other Loan Document and waives any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under this Agreement and the other Loan Documents.
     Section 9.11 Assignments and Participations

  (a)   Each Lender may and, in the case of an Increased Cost Lender shall (upon
demand by Inco pursuant to Section 2.11(d) with at least five (5) Business Days’
notice to such Increased Cost Lender and the Administrative Agent), assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it); provided, however, that:

  (i)   each such assignment shall be a constant, and not a varying, percentage
of all rights and obligations under this Agreement;     (ii)   except in the
case of an assignment of the Term Loan Facility when an Event of Default has
occurred and is continuing, the Borrowers shall be under no increased
obligations under this Agreement (including, without limitation, their
obligations under Section 2.11 or Section 2.12) than had no such assignment been
made;     (iii)   except in the case of an assignment to a Person that
immediately prior to such assignment was a Lender, or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment that is the subject of each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than US$10,000,000 the “Minimum Assignment Amount”) unless the
Administrative Agent and, provided that no Event of Default has occurred and is
continuing, Inco otherwise agree; and provided further that there shall be no
Minimum Assignment Amount upon the occurrence of an Event of Default that is
continuing;     (iv)   subject to Section 9.11(a)(viii), each such assignment
shall be to a Person approved in writing by the Administrative Agent and,
provided that no Event of Default has occurred and is continuing, Inco (each
such approval not to be unreasonably withheld or delayed) and the Administrative
Agent and Inco shall be provided with prior notice of the identity of the
proposed assignor Lender, the proposed amount of such assignment and the
identity of the proposed assignee; provided further that the approval of the
Administrative Agent and Inco shall not be required for assignments to another
Lender or to any Affiliate of a Lender and each such assigning Lender shall only
be required to provide notice of such assignment to the Administrative Agent and
Inco;



--------------------------------------------------------------------------------



 



- 65 -

  (v)   each such assignment made as a result of a demand by a Borrower pursuant
to Section 2.11(d) shall be arranged by such Borrower after consultation with
the Administrative Agent and shall be either: (x) an assignment of all of the
rights and obligations of the assigning Lender under this Agreement, or (y) an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement;     (vi)  
no Lender shall be obliged to make any such assignment as a result of a demand
by a Borrower pursuant to Section 2.11(d) unless and until such Lender shall
have received one or more payments from either such Borrower or one or more
assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender hereunder including, without limitation,
increased costs or additional amounts;     (vii)   the parties to each such
assignment shall execute and deliver to the Administrative Agent for acceptance
and recording in the Register (as defined below) an Assignment and Acceptance;
and     (viii)   except when an Event of Default has occurred and is continuing,
each such assignment in respect of the Bridge Loan Facility shall be to an
Eligible Assignee.

Upon such execution, delivery and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, shall have the
rights and obligations of a Lender hereunder, and (y) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Section 2.11 and Section 9.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations (other than its obligations under Section 8.06 to
the extent its obligations thereunder relate to an event arising prior to such
assignment) under this Agreement and the other Loan Documents and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto.
Each Eligible Assignee of all or part of the Bridge Loan Facility shall
acknowledge to each Borrower in writing that notwithstanding payments made to it
pursuant to this Agreement may be subject to withholding tax under the ITA and
that if any Borrower is required by law (or the interpretation or administration



--------------------------------------------------------------------------------



 



- 66 -

thereof by the relevant governmental authority) to withhold tax then such
Borrower will withhold such tax; and that no Borrower is under any obligation to
indemnify or hold harmless such Eligible Assignee in respect of such withholding
tax.

  (b)   By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:

  (i)   other than as provided in such Assignment and Acceptance, the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto;     (ii)   the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observation by the
Borrowers of any of their obligations under this Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant hereto;  
  (iii)   with respect to assignments of the Bridge Loan Facility, the Borrowers
shall be under no increased obligations under this Agreement (including, without
limitation, their obligations under Section 2.11 or Section 2.12 than had no
such assignment been made);     (iv)   with respect to assignments of the Term
Loan Facility, provided that no Event of Default has occurred and is continuing,
the Borrowers shall be under no increased obligations under this Agreement
(including, without limitation, their obligations under Section 2.11 or
Section 2.12) than had no such assignment been made;     (v)   the assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01(e) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;     (vi)   the assignee
will, independently and without reliance upon the Administrative Agent, the
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions



--------------------------------------------------------------------------------



 



- 67 -

      in taking or not taking action under this Agreement or any of the other
Loan Documents;

  (vii)   the assignee, in the case of an assignment in respect of the Bridge
Loan Facility, confirms that it is an Eligible Assignee;     (viii)   such
assignee appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under this Agreement and other Loan Documents as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto;     (ix)   the assignee agrees
that it will perform in accordance with their terms all of the obligations that,
by the terms of this Agreement, are required to be performed by it as a Lender;
and     (x)   such assigning Lender shall pay to the Administrative Agent an
assignment fee of US$3,500 for each assignee, such fee to be due and payable
upon the execution and delivery of the relevant Assignment and Acceptance;
provided that such fee shall not be required for assignment among Lenders or to
an Affiliate of a Lender.

  (c)   Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, an assignee (representing, in the case of an assignment in
respect of the Bridge Loan Facility, that it is an Eligible Assignee), the
Administrative Agent and, if applicable, Inco, shall:

  (i)   accept such Assignment and Acceptance,     (ii)   record the information
contained therein in the Register, and     (iii)   give prompt notice thereof to
the Borrower.

  (d)   The Administrative Agent shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it in a register for the recordation of
the names and addresses of the Lenders, and the Commitment of and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Inco, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by Inco or any Lender at any time and from time to time upon
reasonable prior notice.     (e)   Each Lender may sell participations to one or
more banks or other entities (other than Inco or any of its Affiliates) in or to
all or a portion of its rights and



--------------------------------------------------------------------------------



 



- 68 -



obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however,
that:

  (i)   such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;     (ii)   such Lender shall
remain solely responsible to the parties hereto for the performance of such
obligations;     (iii)   the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;     (iv)   no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any consent to any departure by the
Borrowers therefrom except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, Advances made hereunder or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, or postpone any date fixed for any payment of principal of,
or interest on, the Advances made hereunder or any fees payable hereunder, in
each case, to the extent of such participation; and     (v)   the Borrowers
shall be under no increased obligations under this Agreement (including, without
limitation, their obligations under Section 2.11 or Section 2.12 than had no
such participation been made.

  (f)   Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.11 disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender in the same manner and to the extent set out in
Section 8.10 hereof.

     Section 9.12 Counterparts
This Agreement may be executed and delivered by facsimile and in any number of
counterparts and by each party to this Agreement on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.
     Section 9.13 Entire Agreement
This Agreement, the other Loan Documents and any other agreement specified in
writing between the Administrative Agent, Inco or any of the Lenders constitute
the whole and entire



--------------------------------------------------------------------------------



 



- 69 -

agreement between the parties hereto concerning the matters addressed in this
Agreement and supercede any prior agreements undertakings, declarations,
commitments or representations, written or verbal, in respect thereof.
- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 70 -

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            145 King Street West   INCO LIMITED, as a Borrower
Suite 1500
       
Toronto, ON M5H 4B7
       
 
  By:   /s/ Robert D. J. Davies
 
       
 
        Name: Robert D. J. Davies
Attention: Vice-President & Treasurer
        Title: Executive Vice President and Chief Financial Officer
 
       
Telephone No.: 416-361-7650
  By:    
 
       
Facsimile No.: 416-361-7538
        Name:
 
        Title:

- remainder of page intentionally left blank -

 



--------------------------------------------------------------------------------



 



  - 71 -

              12th Floor, South Tower   ROYAL BANK OF CANADA, as     Royal Bank
Plaza   Administrative Agent    
200 Bay Street
           
Toronto, ON M5J 2W7
  By:   /s/ David Wheatley    
 
     
 
Name: David Wheatley    
 
      Title:   Manager, Agency    
Attention: Agency Services Group
           
 
           
Telephone No.: 416-842-3901
           
Facsimile No.: 416-842-4023
           

- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 72 -

              4th Floor, P.O. Box 50   ROYAL BANK OF CANADA, as Lender    
Royal Bank Plaza
           
South Tower
           
200 Bay Street
  By:   /s/ Stam Fountoulakis    
Toronto, ON M5J 2W7
     
 
Name: Stam Fountoulakis    
 
      Title:   Authorized Signatory    
Attention:   Stam Fountoulakis
  By:        
                     Vice President
     
 
Name:    
                     Corporate Banking –
      Title:    
                     Global Mining & Metals
           
 
           
Telephone No.:   416-842-3791
           
Facsimile No.:   416-842-5320
           

- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 73 -

              40 King Street West   THE BANK OF NOVA SCOTIA, as Lender    
62nd Floor
           
Scotia Plaza
           
Toronto, ON M5W 2X6
  By:   /s/ David Konarek    
 
     
 
Name: David Konarek    
Attention:           Scott Stewart
      Title: Managing Director    
Telephone No.:   416-933-2959
           
Facsimile No.:      416-866-2009
  By:   /s/ Alexander M. Mihailovich    
 
     
 
Name: Alexander M. Mihailovich    
 
      Title: Associate    

- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 74 -

              One Pierrepont Plaza   MORGAN STANLEY SENIOR FUNDING     7th Floor
  (NOVA SCOTIA) CO., as Lender    
300 Cadman Plaza West
           
Brooklyn, NY 11201
  By:   /s/ Jaap L. Tonckens    
 
     
 
Name: Jaap L. Tonckens    
 
      Title: Vice President    
Attention:               Erma Dell’Aquila
           
Telephone No.:      718-754-7286
           
Facsimile No.:      718-754-7249
  By:        
 
     
 
Name:    
 
      Title:    

- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 75 -

              c/o Goldman, Sachs & Co.   GOLDMAN SACHS CANADA CREDIT     30
Hudson Street, 17th Floor   PARTNERS CO., as Lender    
Jersey City, NJ 07302
           
 
  By:   /s/ Steve Hickey    
 
     
 
Name: Steve Hickey    
Attention: Pedro Ramirez
      Title: President-Goldman Sachs Canada Credit Partners Co.    
Telephone No.: 917-343-8319
           
Facsimile No.: 212-428-1243
  By:        
 
     
 
Name:    
 
      Title:    

- remainder of page intentionally left blank -



--------------------------------------------------------------------------------



 



- 76 -

                  77 King Street West   BNP PARIBAS (CANADA), as Lender    
Suite 4100             P.O. Box 31             Toronto, ON M5K 1N8   By:   /s/
Krista McLeod    
 
         
 
Name: Krista McLeod    
Attention:
  Allan Fordyce       Title: Assistant Vice President    
 
  Director            
Telephone No.:
  416-365-6743   By:   /s/ Jean-Philippe Cadot    
Facsimile No.:
  416-947-3538      
 
Name: Jean-Philippe Cadot    
 
          Title: Director    

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 77 -

              1200 Smith Street, Suite 1300   BNP PARIBAS, as Lender    
Houston, Texas, 77002
           
 
           
Attention: Donna Verwold
  By:   /s/ Brian Malone    
Telephone No.: 713-982-11000
     
 
Name: Brian Malone    
Facsimile No.: 713-659-6915
      Title:    
 
  By:   /s/ David Dodd    
 
     
 
Name: David Dodd    
 
      Title: Director    

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 78 -

                  Suite 1400, Ernst & Young Tower   SUMITOMO MITSUI BANKING    
Toronto-Dominion Centre   CORPORATION OF CANADA, as Lender     P.O. Box 172    
        222 Bay Street             Toronto, ON M5K 1H6   By:   /s/ Alfred Lee  
 
 
         
 
Name: Alfred Lee    
Attention:
  Alfred Lee       Title: Vice President    
 
  Vice President   By:        
Telephone No.:
  416-368-4934      
 
Name:    
Facsimile No.:
  416-367-3565       Title:    

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 79 -

              277 Park Avenue   SUMITOMO MITSUI BANKING     New York, NY 10172  
CORPORATION, as Lender    
 
           
Attention: Robert Dupree
           
Telephone No.: 212-224-4159
  By:   /s/ Masakazu Hasegawa    
Facsimile No.: 212-224-5222
     
 
Name: Masakazu Hasegawa    
 
      Title: Joint General Manager    
 
  By:        
 
     
 
Name:    
 
      Title:    

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 80 -

                  301 South College St NC 5562   WACHOVIA BANK, NA, as Lender  
  Charlotte, NC 28288            
 
               
Attention:
  J. Andrew Phelps   By:   /s/ Doug Davis    
 
  VP      
 
Name: Doug Davis    
Telephone No.:
  704-383-7239       Title: Director    
Facsimile No.:
  704-383-1625   By:        
 
         
 
Name:    
 
          Title:    

– remainder of page intentionally left blank –

 



--------------------------------------------------------------------------------



 



- 81 -

                  141 Adelaide Street West       CONGRESS FINANCIAL CORPORATION
Suite 1500       CANADA), as Lender Toronto, ON M5H 3L5            
 
               
 
          By:   /s/ Enza Agosta
Attention:
  Enza Agosta
VP             Name: Enza Agosta
  Title: Vice President-Congress Financial
Telephone No.:
  416-364-6401             Corporation (Canada)
Facsimile No.:
  416-364-8165            
 
               
 
          By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 82 -

                  1177 Avenue of the Americas       AUSTRALIA AND NEW ZEALAND
6th Floor       BANKING GROUP LIMITED, as Lender New York, NY 10036            
 
               
 
          By:     /s/ Martin Cleaver
Attention:
  Orlando Diaz          

  Name: Martin Cleaver
 
  VP             Title: Chief Operating Officer
Telephone No.:
  212-801-9740            
Facsimile No.:
  212-536-9247       By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 83 -

                  70 York Street       HSBC BANK USA, TORONTO BRANCH, 4th Floor
      as Lender Toronto, ON M5J 1S9            
 
               
 
          By:     /s/ Jody Sanderson
Attention:
  Jeffrey Roth          
 
  Name: Jody Sanderson
 
  Relationship Manager             Title:
Telephone No.:
  416-525-5504            
Facsimile No.:
  416-525-6581       By:     /s/ Margaret Lane
 
               
 
                Name: Margaret Lane
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 84 -

                  100 Yonge Street       MIZUHO CORPORATE BANK Suite 1102, Box
29       (CANADA), as Lender Toronto, ON M5C 2W1            
 
               
 
          By:     /s/ W. M. McFarland
Attention:
  Bill McFarland          
 
  Name: W. M. McFarland
 
  VP             Title: Vice President
Telephone No.:
  416-874-1145            
Facsimile No.:
  416-367-3452       By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 84 -

                  1251 Avenue of the Americas       MIZUHO CORPORATE BANK LTD.,
as New York, NY 10020       Lender
 
               
Attention:
  Yoshimi Tsushima       By:   /s/ Bertram H. Tang
 
  VP          
 
  Name: Bertram H. Tang
Telephone No.:
  212-282-4947             Title: Senior Vice President
Facsimile No.:
  212-282-4488            
 
          By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 85 -

                  1251 Avenue of the Americas       NATEXIS BANQUES POPULAIRES,
as 34th Floor       Lender New York, NY 10020            
 
               
 
          By:   /s/ Robin Liu
Attention:
  Carla Sweet          
 
  Name: Robin Liu
 
  VP             Title:
Telephone No.:
  212-872-5052            
Facsimile No.:
  212-872-5162       By:   /s/ Stephen A. Jendras
 
               
 
                Name: Stephen A. Jendras
 
                Title: Vice President

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 86 -

                  55 East 52nd Street       UFJ BANK LIMITED, as Lender New
York, NY 10055            
 
                Attention: Stephen C. Small       By:   /s/ Stephen C. Small
Senior Vice President
         
 
  Name: Stephen C. Small
 
                Title: Senior Vice President and Area Manager
Telephone No.:
  212-339-6201            
Facsimile No.:
  212-754-1304       By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –



--------------------------------------------------------------------------------



 



- 88 -

                  #1680 – 650 West Georgia Street       UNITED OVERSEAS BANK
LIMITED, as Vancouver, BC V6B 4N9       Lender
 
                Attention: Winnie Chew            
Senior Manager
      By:   /s/ K. Jin Koh
Telephone No.:
  604-662-7055          
 
  Name: K. Jin Koh
Facsimile No.:
  604-662-3356             Title: General Manager
 
               
 
          By:    
 
               
 
                Name:
 
                Title:

– remainder of page intentionally left blank –

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT AGREEMENT
Dated as of January 31, 2006
     First Amendment Agreement between INCO LIMITED, a corporation organized and
existing under the laws of Canada, as borrower, ROYAL BANK OF CANADA, as
Administrative Agent, and MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO., ROYAL
BANK OF CANADA, GOLDMAN SACHS CANADA CREDIT PARTNERS CO., THE BANK OF NOVA
SCOTIA and the other banks and other financial institutions which are party
hereto as Lenders.
     WHEREAS Inco, Royal Bank of Canada, as Administrative Agent, and Morgan
Stanley Senior Funding (Nova Scotia) Co., Royal Bank of Canada, Goldman Sachs
Canada Credit Partners Co., and The Bank of Nova Scotia and the other banks and
other financial institutions party thereto as lenders entered into a loan
agreement dated as of December 22, 2005 (the “Loan Agreement”);
     AND WHEREAS Inco has requested that the definition of First Advance Expiry
Date in the Loan Agreement be amended by replacing the date of May 8, 2006 with
the date June 8, 2006;
     AND WHEREAS pursuant to Section 9.01 of the Loan Agreement such amendment
must be signed by all the Lenders;
     NOW THEREFORE for good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto agree as
follows:
1.1 Defined Terms
     Capitalized terms not otherwise defined herein shall have the respective
meanings given to them in the Loan Agreement.
1.2 Amendment
     The definition of “First Advance Expiry Date” as contained in Section 1.01
of the Loan Agreement is hereby amended by deleting the reference to “May 8,
2006” contained therein and replacing it with “June 8, 2006”.
1.3 Representations and Warranties
     Inco represents and warrants to the Administrative Agent and Lenders as
specified below:

  (a)   Due Execution. The execution, delivery and performance by Inco of this
First Amendment Agreement are within its powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its constating
documents or by-laws or (ii) any applicable law or any rule, regulation, writ or
decree then in effect or any contractual restriction binding on or affecting it
or any of its properties.

 



--------------------------------------------------------------------------------



 



 - 2 -

  (b)   No Other Authorization. No authorization or approval (including exchange
control approval) or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the due execution,
delivery and performance by Inco of this First Amendment Agreement.

  (c)   Legal and Binding Agreement. This First Amendment Agreement constitutes
the legal, valid and binding obligation of Inco enforceable against it in
accordance with its terms except as may be limited by (i) bankruptcy,
insolvency, reorganization or other laws or equitable principles of general
application to or affecting the enforcement of creditors’ rights and (ii) the
availability of remedies under general equitable principles.

  (d)   Representations Accurate and No Default. The representations and
warranties contained in Section 4.01 of the Loan Agreement are true and correct
as of the date hereof, except to the extent that such representations and
warranties relate to an earlier or later date; and (ii) no event has occurred
and is continuing, or would result from the amendment to the Loan Agreement
contemplated hereby, which constitutes an Event of Default, but for the
requirement that notice be given or time elapse with respect to any applicable
grace period or both.

1.4 Confirmation of Loan Documents
     The Loan Agreement, as amended herein, and the other Loan Documents shall
continue in full force and effect in accordance with their respective terms and
are hereby ratified and confirmed in all respects. This First Amendment
Agreement constitutes a Loan Document for the purposes of the Loan Agreement.
1.5 Counterparts
     This First Amendment Agreement may be executed and delivered by facsimile
and in any number of counterparts and by each party to this First Amendment
Agreement on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.
1.6 Binding Effect; Governing Law
     This First Amendment Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and the Lenders and their
respective successors and assigns, except that neither Inco nor any other
Borrower shall have the right to assign its respective rights hereunder or any
interest herein or therein. This First Amendment Agreement shall be governed by,
and construed in accordance with, the laws of the Province of Ontario and the
laws of Canada applicable therein.
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.

 



--------------------------------------------------------------------------------



 



 - 3 -

              INCO LIMITED, as a Borrower
 
       
 
  Per:   /s/ S. Anderson
 
       
 
         Name: S. Anderson
 
         Title: Vice President and Treasurer

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 4 -

              ROYAL BANK OF CANADA, as
Administrative Agent
 
       
 
  Per:   /s/ David Wheatley
 
       
 
         Name: David Wheatley
 
         Title: Manager, Agency

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 5 -

              MORGAN STANLEY SENIOR FUNDING
(NOVA SCOTIA) CO., as Lender
 
       
 
  Per:   /s/ Jaap L. Tonckens
 
       
 
         Name:  Jaap L. Tonckens
 
         Title:  Vice President
 
  Per:    
 
       
 
         Name:
 
         Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 6 -

              ROYAL BANK OF CANADA, as Lender
 
       
 
  Per:   /s/ Stam Fountoulakis
 
       
 
         Name:  Stam Fountoulakis
 
         Title:  Authorized Signatory

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 7 -

              GOLDMAN SACHS CANADA CREDIT PARTNERS CO., as Lender
 
       
 
  Per:   /s/ Steve Hickey
 
       
 
         Name:  Steve Hickey
 
         Title:  President-Goldman Sachs Canada Credit Partners     Co.
 
  Per:    
 
       
 
         Name:
 
         Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 8 -

              THE BANK OF NOVA SCOTIA, as Lender
 
       
 
  Per:   /s/ Michael K. Eddy
 
       
 
         Name: Michael K. Eddy
 
         Title: Director-Mining
 
  Per:   /s/ Alexander Mihailovich
 
       
 
         Name: Alexander Mihailovich
 
         Title: Associate

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 9 -

              BNP PARIBAS (CANADA), as Lender
 
       
 
  By:   /s/ Allan Fordyce
 
       
 
         Name: Allan Fordyce
 
         Title: Director
 
  By:   /s/ Krista McLeod
 
       
 
         Name: Krista McLeod
 
         Title: Assistant Vice President

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 10-

              BNP PARIBAS, as Lender
 
       
 
  By:   /s/ Polly Schott
 
       
 
        Name: Polly Schott
 
        Title: Vice President
 
  By:   /s/ Betsy Jocher
 
       
 
        Name: Betsy Jocher
 
        Title: Vice President

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 11-

              SUMITOMO MITSUI BANKING CORPORATION OF CANADA, as Lender
 
       
 
  By:   /s/ Alfred Lee 
 
       
 
        Name:  Alfred Lee
 
        Title:    Vice President
 
  By:    
 
       
 
        Name:
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 12-

              SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
       
 
  By:   /s/ William M. Ginn 
 
       
 
        Name:  William M. Ginn
 
        Title:     General Manager
 
  By:    
 
       
 
        Name:
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 13-

              WACHOVIA BANK, NA, as Lender
 
       
 
  By:   /s/ J. Andrew Phelps 
 
       
 
        Name:  J. Andrew Phelps
 
        Title:    Vice President
 
  By:    
 
       
 
        Name:
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 14-

              WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Lender
 
       
 
  By:   /s/ Enza Agosta
 
       
 
      Name: Enza Agosta
 
      Title: Vice President - Wachovia Capital Finance Corporation (Canada)
 
  By:    
 
       
 
        Name:
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 15-

              AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender
 
       
 
  By:   /s/ John W. Wade
 
       
 
        Name: John W. Wade
 
        Title: Director
 
  By:    
 
       
 
        Name:
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 16-

              HSBC BANK USA, TORONTO BRANCH, as Lender
 
       
 
  By:   /s/ Jody Sanderson
 
       
 
        Name: Jody Sanderson
 
        Title:
 
  By:   /s/ Margaret Lane
 
       
 
        Name: Margaret Lane
 
        Title:

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 17 -

                  MIZUHO CORPORATE BANK
(CANADA), as Lender    
 
           
 
  By:   /s/ W.M. McFarland    
 
           
 
      Name: W.M. McFarland    
 
      Title: Vice President    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 18 -

                  MIZUHO CORPORATE BANK LTD., as
Lender    
 
           
 
  By:   /s/ Bertram H. Tang    
 
           
 
      Name: Bertram H. Tang    
 
      Title: Senior Vice President    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 19 -

                  NATEXIS BANQUES POPULAIRES, as
Lender    
 
           
 
  By:   /s/ Stephen A. Jendras    
 
           
 
      Name: Stephen A. Jendras    
 
      Title: Vice President    
 
           
 
  By:   /s/ Carla Sweet    
 
           
 
      Name: Carla Sweet    
 
      Title: Vice President    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 20 -

                  THE BANK OF TOKYO-MITSUBISHI,
UFJ LTD., as Lender    
 
           
 
  By:   /s/ Spencer Hughes    
 
           
 
      Name: Spencer Hughes    
 
      Title: Authorized Signatory    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 21 -

                  UNITED OVERSEAS BANK LIMITED,
as Lender    
 
           
 
  By:   /s/ K. Jin Koh    
 
           
 
      Name: K. Jin Koh    
 
      Title: General Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



- 22 -

                  BANK OF TOKYO – MITSUBISHI UFJ (CANADA),
as Lender    
 
           
 
  By:   /s/ Angelo Bisutti    
 
      Name: Angelo Bisutti    
 
      Title:   Senior Vice President    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT AGREEMENT
Dated as of February 20, 2006
     Second Amendment Agreement between INCO LIMITED, a corporation organized
and existing under the laws of Canada, as borrower, ROYAL BANK OF CANADA, as
Administrative Agent, and MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO., ROYAL
BANK OF CANADA, GOLDMAN SACHS CANADA CREDIT PARTNERS CO., THE BANK OF NOVA
SCOTIA and the other banks and other financial institutions which are party
hereto as Lenders.
     WHEREAS Inco, Royal Bank of Canada, as Administrative Agent, and Morgan
Stanley Senior Funding (Nova Scotia) Co., Royal Bank of Canada, Goldman Sachs
Canada Credit Partners Co., and The Bank of Nova Scotia and the other banks and
other financial institutions party thereto as lenders entered into a loan
agreement dated as of December 22, 2005 as amended by the document entitled
First Amendment Agreement between such parties made as of January ___, 2006
(collectively, the “Loan Agreement”);
     AND WHEREAS Inco has requested that the definition of First Advance Expiry
Date in the Loan Agreement be amended by replacing the date of June 8, 2006 with
the date August 10, 2006;
     AND WHEREAS pursuant to Section 9.01 of the Loan Agreement such amendment
must be signed by all the Lenders;
     AND WHEREAS Section 4.1(g) of the Support Agreement is being amended by an
amending agreement made as of February 20, 2006 to read as set out in Schedule
“A” hereto (the text in Schedule “A” is hereinafter referred to as the “Amended
Section 4.1(g)”)
     NOW THEREFORE for good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto agree as
follows:
1.1 Defined Terms
Capitalized terms not otherwise defined herein shall have the respective
meanings given to them in the Loan Agreement.
1.2 Amendment
The definition of “First Advance Expiry Date” as contained in Section 1.01 of
the Loan Agreement is hereby amended by deleting the reference to “June 8, 2006”
contained therein and replacing it with “August 10, 2006”.

 



--------------------------------------------------------------------------------



 



- 2 -
1.3 Section 5.04(h) of the Credit Agreement
The Administrative Agent and the Lenders acknowledge and agree that the
reference to Section 4.1(g) of the Support Agreement contained in
Section 5.04(h) of the Credit Agreement shall hereinafter be read as a reference
to the Amended Section 4.1(g).
1.4 Representations and Warranties
Inco represents and warrants to the Administrative Agent and Lenders as
specified below:

  (a)   Due Execution. The execution, delivery and performance by Inco of this
Second Amendment Agreement are within its powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its constating
documents or by-laws or (ii) any applicable law or any rule, regulation, writ or
decree then in effect or any contractual restriction binding on or affecting it
or any of its properties.     (b)   No Other Authorization. No authorization or
approval (including exchange control approval) or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by Inco of this Second Amendment
Agreement.     (c)   Legal and Binding Agreement. This Second Amendment
Agreement constitutes the legal, valid and binding obligation of Inco
enforceable against it in accordance with its terms except as may be limited by
(i) bankruptcy, insolvency, reorganization or other laws or equitable principles
of general application to or affecting the enforcement of creditors’ rights and
(ii) the availability of remedies under general equitable principles.     (d)  
Representations Accurate and No Default. The representations and warranties
contained in Section 4.01 of the Loan Agreement are true and correct as of the
date hereof, except to the extent that such representations and warranties
relate to an earlier or later date; and (ii) no event has occurred and is
continuing, or would result from the amendment to the Loan Agreement
contemplated hereby, which constitutes an Event of Default, but for the
requirement that notice be given or time elapse with respect to any applicable
grace period or both.

1.5 Confirmation of Loan Documents
The Loan Agreement, as amended herein, and the other Loan Documents shall
continue in full force and effect in accordance with their respective terms and
are hereby ratified and confirmed in all respects. This Second Amendment
Agreement constitutes a Loan Document for the purposes of the Loan Agreement.
1.6 Counterparts
This Second Amendment Agreement may be executed and delivered by facsimile and
in any number of counterparts and by each party to this Second Amendment
Agreement on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be

 



--------------------------------------------------------------------------------



 



- 3 -
an original and all of which counterparts, taken together, shall constitute one
and the same agreement.
1.7 Binding Effect; Governing Law
This Second Amendment Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and the Lenders and their respective
successors and assigns, except that neither Inco nor any other Borrower shall
have the right to assign its respective rights hereunder or any interest herein
or therein. This Second Amendment Agreement shall be governed by, and construed
in accordance with, the laws of the Province of Ontario and the laws of Canada
applicable therein.
     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.

                  INCO LIMITED, as a Borrower    
 
           
 
  Per:   /s/ Robert D. J. Davies    
 
           
 
      Name: Robert D. J. Davies    
 
      Title: Executive Vice President and Chief Financial Officer    

- remainder of page left intentionally blank -

 



--------------------------------------------------------------------------------



 



 - 4 - 

                      ROYAL BANK OF CANADA, as       Administrative Agent
 
               
 
  Per:   /s/ David Wheatley        
 
               
 
      Name: David Wheatley        
 
      Title: Manager, Agency        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 5 -

                      MORGAN STANLEY SENIOR FUNDING       (NOVA SCOTIA) CO., as
Lender
 
               
 
  Per:   /s/ Jaap L. Tonckens      
 
               
 
      Name: Jaap L. Tonckens        
 
      Title: Vice President        
 
               
 
  Per:            
 
               
 
      Name:        
 
      Title:        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 6 -

                      ROYAL BANK OF CANADA, as Lender  
 
               
 
  Per:   /s/ Stam Fountoulakis        
 
               
 
      Name: Stam Fountoulakis        
 
      Title: Authorized Signatory        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 7 -

                      GOLDMAN SACHS CANADA CREDIT       PARTNERS CO., as Lender
 
               
 
  Per:   /s/ Ed Forst        
 
               
 
      Name: Ed Forst        
 
      Title: Authorized Signatory        
 
               
 
  Per:            
 
               
 
      Name:        
 
      Title:        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 8 -

                      THE BANK OF NOVA SCOTIA, as Lender  
 
               
 
  Per:   /s/ Michael K. Eddy        
 
               
 
      Name: Michael K. Eddy        
 
      Title: Director-Mining        
 
               
 
  Per:   /s/ Alexander Mihailovich        
 
               
 
      Name: Alexander Mihailovich        
 
      Title: Associate        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 9 -

                      BNP PARIBAS (CANADA), as Lender  
 
               
 
  Per:   /s/ Michael Gosselin        
 
               
 
      Name: Michael Gosselin        
 
      Title: Managing Director        
 
               
 
  Per:   /s/ Krista McLeod        
 
               
 
      Name: Krista McLeod        
 
      Title: Assistant Vice President        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 10 -

                      BNP PARIBAS, as Lender  
 
               
 
  Per:   /s/ Larry Robinson        
 
               
 
      Name: Larry Robinson        
 
      Title: Director        
 
               
 
  Per:   /s/ Mark A. Cox        
 
               
 
      Name: Mark A. Cox        
 
      Title: Director        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 11 -

                      SUMITOMO MITSUI BANKING       CORPORATION OF CANADA, as
Lender
 
               
 
  Per:   /s/ Alfred Lee        
 
               
 
      Name: Alfred Lee        
 
      Title: Vice President        
 
               
 
  Per:            
 
               
 
      Name:        
 
      Title:        

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 12 -

                      SUMITOMO MITSUI BANKING       CORPORATION, as Lender
 
               
 
  Per:   /s/ William M. Ginn        
 
               
 
      Name: William M. Ginn        
 
      Title: General Manager        
 
               
 
  Per:            
 
               
 
      Name:        
 
      Title:        

- remainder of page left intentionally blank -





--------------------------------------------------------------------------------



 



- 13 -

             
 
                WACHOVIA BANK, NA, as Lender    
 
           
 
  Per:   /s/ J. Andrew Phelps    
 
           
 
       Name: J. Andrew Phelps
 
       Title: Vice President
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 14 -

             
 
                WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), as Lender    
 
           
 
  Per:   /s/ Enza Agosta    
 
           
 
       Name: Enza Agosta
 
       Title: Vice President-Wachovia Capital
 
       Finance Corporation (Canada)  
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 15 -

             
 
                AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as Lender    
 
           
 
  Per:   /s/ R. Scott McInnis    
 
           
 
       Name: R. Scott McInnis
 
       Title: General Manager
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 16 -

             
 
                HSBC BANK USA, TORONTO BRANCH,
as Lender    
 
           
 
  Per:   /s/ Jody Sanderson    
 
           
 
       Name: Jody Sanderson    
 
       Title:    
 
           
 
  Per:   /s/ Margaret Lane    
 
           
 
       Name: Margaret Lane    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 17 -

             
 
                MIZUHO CORPORATE BANK
(CANADA), as Lender    
 
           
 
  Per:   /s/ W. M. McFarland    
 
           
 
       Name: W. M. McFarland    
 
       Title: Vice President
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 18 -

             
 
                MIZUHO CORPORATE BANK LTD., as Lender    
 
           
 
  Per:   /s/ Makoto Murata    
 
           
 
       Name: Makoto Murata    
 
       Title: Deputy General Manager    
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 19 -

             
 
                NATEXIS BANQUES POPULAIRES, as
Lender    
 
           
 
  Per:   /s/ Vincent Lauras    
 
           
 
       Name: Vincent Lauras    
 
       Title: Managing Director    
 
           
 
  Per:   /s/ Carla Sweet    
 
           
 
       Name: Carla Sweet    
 
       Title: Vice President    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 20 -

             
 
                THE BANK OF TOKYO-MITSUBISHI, UFJ LTD., as Lender    
 
           
 
  Per:   /s/ Spencer Hughes    
 
           
 
       Name: Spencer Hughes    
 
       Title: Authorized Signatory    
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -



--------------------------------------------------------------------------------



 



- 21 -

             
 
                UNITED OVERSEAS BANK LIMITED, as
Lender    
 
           
 
  Per:    /s/ K. Jin Koh    
 
           
 
       Name: K. Jin Koh    
 
       Title: General Manager    
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank –



--------------------------------------------------------------------------------



 



- 22 -

             
 
                BANK OF TOKYO — MITSUBISHI UFJ (CANADA), as Lender    
 
           
 
  Per:    /s/ Angelo Bisutti    
 
           
 
       Name: Angelo Bisutti    
 
       Title: Senior Vice President    
 
           
 
  Per:        
 
           
 
       Name:    
 
       Title:    

- remainder of page left intentionally blank -